Exhibit 10.1

 

Execution Copy

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO CRH MEDICAL CORPORATION IF PUBLICLY DISCLOSED, OR IS PERSONALLY IDENTIFIABLE
INFORMATION. INFORMATION THAT HAS BEEN OMITTED HAS BEEN NOTED IN THIS DOCUMENT
WITH A PLACEHOLDER IDENTIFIED BY “[REDACTED]".

 

 

 

[gtx0fl4zeeba000001.jpg]

[gtx0fl4zeeba000002.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

October 22, 2019

 

among

 

CRH MEDICAL CORPORATION

as Borrower,

 

The Other Loan Parties Party Hereto

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Administrative Agent

 

___________________________

 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

___________________________

 

THE BANK OF NOVA SCOTIA

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agents

 

 



 





--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I. Definitions

1

SECTION 1.01.

 

Defined Terms

1

SECTION 1.02.

 

Classification of Loans and Borrowings.

33

SECTION 1.03.

 

Terms Generally.

33

SECTION 1.04.

 

Accounting Terms; GAAP

34

SECTION 1.05.

 

Interest Rates

34

SECTION 1.06.

 

Pro Forma Adjustments for Acquisitions and Dispositions

34

SECTION 1.07.

 

Rounding

34

SECTION 1.08.

 

Interest Rates; LIBOR Notification

35

ARTICLE II. The Credits

35

SECTION 2.01.

 

Commitments

35

SECTION 2.02.

 

Loans and Borrowings

35

SECTION 2.03.

 

Requests for Borrowings

36

SECTION 2.04.

 

[Section Intentionally Omitted]

36

SECTION 2.05.

 

Swingline Loans

36

SECTION 2.06.

 

Letters of Credit

38

SECTION 2.07.

 

Funding of Borrowings.

42

SECTION 2.08.

 

Interest Elections.

43

SECTION 2.09.

 

Termination and Reduction of Commitments; Increase in Revolving Commitments

44

SECTION 2.10.

 

Repayment and Amortization of Loans; Evidence of Debt.

45

SECTION 2.11.

 

Prepayment of Loans

46

SECTION 2.12.

 

Fees.

47

SECTION 2.13.

 

Interest

48

SECTION 2.14.

 

Alternate Rate of Interest; Illegality.

49

SECTION 2.15.

 

Increased Costs.

50

SECTION 2.16.

 

Break Funding Payments.

51

SECTION 2.17.

 

Withholding of Taxes; Gross-Up

52

SECTION 2.18.

 

Payments Generally; Allocation of Proceeds; Sharing of Setoffs

53

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders.

55

SECTION 2.20.

 

Defaulting Lenders

56

SECTION 2.21.

 

Returned Payments

58

SECTION 2.22.

 

Banking Services and Swap Agreements

59

ARTICLE III. Representations and Warranties

59

SECTION 3.01.

 

Organization; Powers

59

SECTION 3.02.

 

Authorization; Enforceability

59

SECTION 3.03.

 

Governmental Approvals; No Conflicts.

59

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

60

SECTION 3.05.

 

Properties

60

SECTION 3.06.

 

Litigation and Environmental Matters.

60

SECTION 3.07.

 

Compliance with Laws and Agreements; No Default.

61

SECTION 3.08.

 

Investment Company Status.

61

SECTION 3.09.

 

Taxes.

61

SECTION 3.10.

 

ERISA

61

SECTION 3.11.

 

Disclosure.

61

SECTION 3.12.

 

Material Agreements

61

SECTION 3.13.

 

Solvency.

61

i



--------------------------------------------------------------------------------

 

SECTION 3.14.

 

Insurance.

62

SECTION 3.15.

 

Capitalization and Subsidiaries.

62

SECTION 3.16.

 

Security Interest in Collateral

62

SECTION 3.17.

 

Employment Matters

62

SECTION 3.18.

 

Margin Regulations

62

SECTION 3.19.

 

Use of Proceeds

63

SECTION 3.20.

 

No Burdensome Restrictions

63

SECTION 3.21.

 

Anti-Corruption Laws and Sanctions

63

SECTION 3.22.

 

EEA Financial Institutions

63

SECTION 3.23.

 

Plan Assets; Prohibited Transactions

63

SECTION 3.24.

 

Affiliate Transactions.

63

SECTION 3.25.

 

Health Care Matters

63

SECTION 3.26.

 

Information Privacy or Security Laws

66

SECTION 3.27.

 

Managed Entity Owner Physicians

67

ARTICLE IV. Conditions

67

SECTION 4.01.

 

Effective Date

67

SECTION 4.02.

 

Each Credit Event.

70

ARTICLE V. Affirmative Covenants

70

SECTION 5.01.

 

Financial Statements; Borrowing Base and Other Information

70

SECTION 5.02.

 

Notices of Material Events.

72

SECTION 5.03.

 

Existence; Conduct of Business

73

SECTION 5.04.

 

Payment of Obligations.

73

SECTION 5.05.

 

Maintenance of Properties

73

SECTION 5.06.

 

Books and Records; Inspection Rights

73

SECTION 5.07.

 

Compliance with Laws and Material Contractual Obligations.

73

SECTION 5.08.

 

Use of Proceeds.

74

SECTION 5.09.

 

Accuracy of Information

74

SECTION 5.10.

 

Insurance

74

SECTION 5.11.

 

Casualty and Condemnation

74

SECTION 5.12.

 

Depository Banks

75

SECTION 5.13.

 

Additional Collateral; Further Assurances

75

SECTION 5.14.

 

Cash Management Systems

76

SECTION 5.15.

 

Health Care

77

SECTION 5.16.

 

Reportable Health Care Events

77

SECTION 5.17.

 

Managed Entities, Management Services Documents and Management Services Fees

78

SECTION 5.18.

 

JV Entity Accounts

79

SECTION 5.19.

 

Post-Closing Obligations

79

ARTICLE VI. Negative Covenants

80

SECTION 6.01.

 

Indebtedness

80

SECTION 6.02.

 

Liens

81

SECTION 6.03.

 

Fundamental Changes

82

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

83

SECTION 6.05.

 

Asset Sales

84

SECTION 6.06.

 

Sale and Leaseback Transactions

85

SECTION 6.07.

 

Swap Agreements

85

SECTION 6.08.

 

Restricted Payments; Certain Payments of Indebtedness

85

SECTION 6.09.

 

Transactions with Affiliates

87

SECTION 6.10.

 

Restrictive Agreements

87

SECTION 6.11.

 

Amendment of Material Documents

87

SECTION 6.12.

 

Financial Covenants

88

 

ii

 

 

--------------------------------------------------------------------------------

 

SECTION 6.13.

 

Intragroup Obligations

88

ARTICLE VII. Events of Default

89

SECTION 7.01.

 

Events of Default

89

ARTICLE VIII. The Administrative Agent

92

SECTION 8.01.

 

Authorization and Action

92

SECTION 8.02.

 

Administrative Agent’s Reliance, Indemnification, Etc.

94

SECTION 8.03.

 

Posting of Communications

95

SECTION 8.04.

 

The Administrative Agent Individually

96

SECTION 8.05.

 

Successor Administrative Agent

97

SECTION 8.06.

 

Acknowledgements of Lenders and Issuing Banks

98

SECTION 8.07.

 

Collateral Matters

98

SECTION 8.08.

 

Credit Bidding

99

SECTION 8.09.

 

Certain ERISA Matters

100

ARTICLE IX. Miscellaneous

102

SECTION 9.01.

 

Notices

102

SECTION 9.02.

 

Waivers; Amendments

104

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

106

SECTION 9.04.

 

Successors and Assigns

108

SECTION 9.05.

 

Survival

111

SECTION 9.06.

 

Counterparts; Integration; Effectiveness; Electronic Execution

112

SECTION 9.07.

 

Severability

112

SECTION 9.08.

 

Right of Setoff.

112

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process.

113

SECTION 9.10.

 

WAIVER OF JURY TRIAL.

113

SECTION 9.11.

 

Headings.

114

SECTION 9.12.

 

Confidentiality.

114

SECTION 9.13.

 

Several Obligations; Nonreliance; Violation of Law

115

SECTION 9.14.

 

USA PATRIOT Act

115

SECTION 9.15.

 

Disclosure

115

SECTION 9.16.

 

Appointment for Perfection

115

SECTION 9.17.

 

Interest Rate Limitation

115

SECTION 9.18.

 

No Fiduciary Duty, etc.

116

SECTION 9.19.

 

Marketing Consent

117

SECTION 9.20.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

117

SECTION 9.21.

 

Acknowledgement Regarding Any Supported QFCs

117

SECTION 9.22.

 

Judgment Currency

118

ARTICLE X. Loan Guaranty

119

SECTION 10.01.

 

Guaranty.

119

SECTION 10.02.

 

Guaranty of Payment

119

SECTION 10.03.

 

No Discharge or Diminishment of Loan Guaranty

119

SECTION 10.04.

 

Defenses Waived.

120

SECTION 10.05.

 

Rights of Subrogation

120

SECTION 10.06.

 

Reinstatement; Stay of Acceleration.

120

SECTION 10.07.

 

Information

121

SECTION 10.08.

 

Termination

121

SECTION 10.09.

 

Taxes.

121

SECTION 10.10.

 

Maximum Liability

121

SECTION 10.11.

 

Contribution

121

SECTION 10.12.

 

Liability Cumulative

122

SECTION 10.13.

 

Keepwell

122

 

 

iii

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULES:

 

Commitment Schedule

Schedule 1.01(A) – JV Entities

Schedule 1.01(B) – Products

Schedule 2.12 – Letter of Credit Fees

Schedule 3.05 – Properties, etc.

Schedule 3.06 – Disclosed Matters

Schedule 3.12 – Material Agreements

Schedule 3.14 – Insurance

Schedule 3.15(a) – Capitalization and Subsidiaries

Schedule 3.15(b) – Organization Chart

Schedule 3.24 – Affiliate Transactions

Schedule 3.25 – Health Care Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

 

Exhibit A – Assignment and Assumption

Exhibit B-1 - Borrowing Request

Exhibit B-2 – Interest Election Request

Exhibit C – Compliance Certificate

Exhibit D – Joinder Agreement

 

 

 

iv

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of October 22, 2019 (as it may be amended or modified
from time to time, this “Agreement”), among CRH MEDICAL CORPORATION, as
Borrower, the other Loan Parties party hereto, the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Administrative Agent.

 

PRELIMINARY STATEMENT

 

Whereas, to refinance certain outstanding credit facilities and to finance the
ongoing general corporate purposes of the Borrower as further provided in this
Agreement, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of Revolving Loans to the Borrower from time to time in an
aggregate amount not to exceed $125,000,000; and

 

Whereas, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, (i) the Borrower has agreed to
secure all of its Secured Obligations by granting to the Administrative Agent,
for the benefit of the Lenders, a first priority lien on substantially all of
the Borrower’s assets, including a pledge of all of the Equity Interests of
certain Subsidiaries of the Borrower and (ii) the Guarantors have agreed to
guarantee the Secured Obligations and to secure such guarantees by granting to
the Administrative Agent, for the benefit of the Lenders, a first priority lien
on substantially all of each Guarantor’s respective assets, including a pledge
of all of the Equity Interests of certain of their respective Subsidiaries;

 

Now Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms .  As used in this Agreement, the following terms
have the meanings specified below:

 

“Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

1

51167637.4

--------------------------------------------------------------------------------

 

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one-month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as administrative agent for the Lenders hereunder.  

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time (with the Swingline Exposure of each
Lender calculated assuming that all of the Lenders have funded their
participations in all Swingline Loans outstanding at such time).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, without
limitation, the Corruption of Foreign Public Officials Act (Canada).

 

“Applicable Parties” has the meaning assigned to it in Section 8.03(c).

 

“Applicable Percentage” means, at any time with respect to any Lender, with
respect to Revolving Loans, LC Exposure, or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Lender’s Revolving Commitment at
such time and the denominator of which is the aggregate Revolving Commitments at
such time (provided that if the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such Lender’s
share of the Aggregate Revolving Exposure at such time); provided that in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Revolving Commitment shall be disregarded in
the calculations above.  

 

2

51167637.4

--------------------------------------------------------------------------------

 

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolving Commitment CBFR
Spread”, “Revolving Commitment Eurodollar Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Total Leverage Ratio as of the most recent
determination date, provided that until the delivery to the Administrative
Agent, pursuant to Section 5.01, of the Borrower’s consolidated financial
information for the Borrower’s first fiscal quarter ending after the Effective
Date, the “Applicable Rate” shall be the applicable rates per annum set forth
below in Category 2:

 

Total Leverage

Ratio

 

Revolving

Commitment

CBFR Spread

Revolving

Commitment

Eurodollar

Spread

Commitment Fee Rate

Category 1

> 2.00 to 1.0

0.75%

1.75%

0.35%

Category 2

< 2.00 to 1.0  but

> 1.00 to 1.0

0.50%

1.50%

0.30%

Category 3

< 1.00 to 1.0

 

0.25%

1.25%

0.25%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the Total
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that at the option of the
Administrative Agent or at the request of the Required Lenders, if the Borrower
fails to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 5.01, the Total Leverage
Ratio shall be deemed to be in Category 1 during the period from the expiration
of the time for delivery thereof until such consolidated financial statements
are delivered.

 

If at any time the Administrative Agent determines, acting reasonably, that the
financial statements upon which the Applicable Rate was determined were
incorrect (whether based on a restatement, fraud or otherwise), the Borrower
shall be required to retroactively pay any additional amount that the Borrower
would have been required to pay if such financial statements had been accurate
at the time they were delivered.

 

“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).

 

“Approved Fund” has the meaning assigned to the term in Section 9.04(b).

 

“Arranger” means JPMorgan Chase Bank, N.A., in its capacity as sole bookrunner
and sole lead arranger hereunder.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

3

51167637.4

--------------------------------------------------------------------------------

 

 

“Available JV Entity Cash Flow” means, with respect to any JV Entity for each
calendar month, the Borrower’s or other applicable Loan Party’s or applicable
Subsidiary’s pro rata share of the amount equal to (i) all revenues and receipts
from the conduct of the business of such JV Entity (excluding amounts
contributed by the members of such JV Entity to the capital of such JV Entity
and net of any refunds, credits, and similar adjustments) during such calendar
month less the portion of such revenues and receipts used to pay (or, if
determined in good faith as reasonably necessary by the directors, managers or
members, as applicable, of such JV Subsidiary, reserved to pay) expenses and
liabilities of such JV Entity during such calendar month (including, without
limitation, tax withholdings or payments, debt payments, capital improvements
and replacement and contingency payments, but excluding without limitation,
depreciation, amortization, cost recovery deductions, or similar allowances).

 

“Availability” means, at any time, an amount equal to (a) the aggregate
Revolving Commitments minus (b) the Aggregate Revolving Exposure.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services and cash pooling services).

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
or its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the U.S. or Canada or from the
enforcement of judgments or writs of attachment on its assets or permits such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

4

51167637.4

--------------------------------------------------------------------------------

 

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” means CRH Medical Corporation, a corporation incorporated under the
laws of British Columbia.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B-1 hereto or any other form approved by the Administrative Agent.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and in Vancouver, British Columbia are
authorized or required by law to remain closed; provided that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for general business in London.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.

 

“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CB Floating Rate.

 

“CHAMPVA” means the Civilian Health and Medical Program of the Department of
Veterans Affairs, a program of medical benefits covering retirees and dependents
of former members of the armed services administered by the United States
Department of Veterans Affairs, and all Requirements of Law governing such
program.

 

5

51167637.4

--------------------------------------------------------------------------------

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, (b) occupation at any time of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were not (i) directors of the Borrower on the date
of this Agreement, nominated, appointed or approved for consideration by
shareholders for election by the board of directors of the Borrower or (ii)
appointed by directors so nominated, appointed or approved or (c) the Borrower
shall cease to own, free and clear of all Liens (other than in favor of
Administrative Agent) or other encumbrances, at least 51% of the outstanding
voting Equity Interests of each Subsidiary (other than JV Entities) of the
Borrower on a fully diluted basis.

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Chase” means JPMorgan Chase Bank, N.A., Toronto Branch, an authorized foreign
branch of JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and (b) any Lender, refers to whether such Lender has a Loan of
a particular Class.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, supplemented or otherwise
modified from time to time.

 

6

51167637.4

--------------------------------------------------------------------------------

 

“Collateral Documents” means, collectively, each Security Agreement and any
other agreements, control agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, confirmations of security interests in intellectual
property, pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, notices, financing statements, collateral assignments of the
Management Services Documents to which any Loan Party is a party thereto, and
all other written matter whether theretofore, now or hereafter executed by any
Loan Party and delivered to the Administrative Agent.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 8.03(c).

 

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c) hereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Deposit Account” has the meaning assigned to such term in Section
5.14(b).

 

“Corporate Practice of Medicine Laws” means any Requirements of Law (i) that
prohibit any Person other than licensed physicians or entities whose equity
interests are owned exclusively by licensed physicians from practicing medicine
or employing licensed physicians to provide professional medical services, (ii)
relating to the compensation relationship between a Loan Party or a Subsidiary
and a Managed Entity, (iii) relating to physician fee-splitting prohibitions, or
(iv) relating to the ownership and operation of professional corporations or
professional limited liability companies.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“CRH Anesthesia” means CRH Anesthesia Management, LLC, a Delaware limited
liability company and wholly-owned indirect Subsidiary of the Borrower.

 

“CRH Delaware” means CRH Medical Corporation, a Delaware corporation and
wholly-owned direct Subsidiary of the Borrower.

 

“CRH GAA” means CRH GAA, PLLC, a Texas professional limited liability company
all the Equity Interests of which are directly owned by [REDACTED].

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

7

51167637.4

--------------------------------------------------------------------------------

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Disqualified Equity Interest” shall mean any Equity Interest that, by its terms
or upon the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payment of interest, dividends or other
distributions in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interest that would constitute Disqualified
Equity Interests, in each case, prior to the date that is one hundred eighty
(180) days after the latest date on which any Loan matures.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

8

51167637.4

--------------------------------------------------------------------------------

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Net Finance Expense for such period, (ii) Income Tax
Expense for such period, (iii) all amounts attributable to depreciation and
amortization expense for such period, (iv) any extraordinary non-cash charges
for such period, (v) any other non-cash charges for such period, including
stock-based compensation (but excluding any non-cash charge in respect of an
item that was included in Net Income in a prior period and any non-cash charge
that relates to the write-down or write-off of inventory), and (vi) costs and
expenses incurred in connection with permitted acquisitions in an aggregate
amount not to exceed $[REDACTED] during such period, minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(v)
taken in a prior period and (ii) any extraordinary gains and any non-cash items
of income for such period, all calculated for the Loan Parties and their
Subsidiaries on a consolidated basis in accordance with GAAP, minus (c) the
difference between (i) EBITDA attributable to Subsidiaries that are not Loan
Parties and JV Entities during such period, and (ii) cash distributions received
by the Borrower from such Subsidiaries that are not Loan Parties and JV Entities
during such period (if such difference shall be negative, the amount shall be
deemed to be zero for the purposes of this clause (c)).

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

9

51167637.4

--------------------------------------------------------------------------------

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, Release or threatened Release of any Hazardous Material or
(iv) health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any
ERISA Affiliate of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent, in critical status or in
reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.  

 

10

51167637.4

--------------------------------------------------------------------------------

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Account” has the meaning assigned to such term in Section 5.14.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Revolving
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or Revolving
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f) and (d) any withholding Taxes imposed under FATCA or Part XIII of the
Income Tax Act (Canada).

 

“Existing CRH GAA Indebtedness” means Indebtedness incurred by CRH GAA under the
Promissory Note and Security Agreement dated as of May 31, 2016 between CRH GAA,
as borrower and CRH Delaware, as lender, as amended prior to the Effective Date
and as may be amended from time to time thereafter as permitted under this
Agreement.

 

“Existing GAA Indebtedness” means Indebtedness incurred by GAA under the
Promissory Note and Security Agreement dated as of December 1, 2014 between GAA,
as borrower and CRH Delaware, as lender, as amended prior to the Effective Date
and as may be amended from time to time thereafter as permitted under this
Agreement.

 

“Existing Intercompany Indebtedness” means, collectively, the Existing CRH GAA
Indebtedness, the Existing GAA Indebtedness and the Existing [REDACTED]
Indebtedness; provided that notwithstanding anything in any agreement for any
Existing Intercompany Indebtedness, in no event shall CRH Delaware assign any of
its rights, title or interest under any Existing Intercompany Indebtedness to
any Person other than to the Administrative Agent for the benefit of the Secured
Parties.

 

11

51167637.4

--------------------------------------------------------------------------------

 

“Existing [REDACTED] Indebtedness” means Indebtedness incurred by CRH GAA under
the Promissory Note and Security Agreement dated as of December 1, 2014 between
[REDACTED], as borrower and CRH Delaware, as lender, as amended prior to the
Effective Date and as may be amended from time to time thereafter as permitted
under this Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.    

 

“FDA” means the U.S. Food and Drug Administration and any successor entity.

 

“FDA Laws” means all applicable statutes, rules, regulations, standards,
guidelines, policies and orders administered or issued by the FDA (including
without limitation, the FDCA), Health Canada (including, without limitation, the
Food and Drugs Act (Canada) and the Food and Drug Regulations (Canada)) or any
other foreign Governmental Authority responsible for drug and health product
safety having jurisdiction over the Borrower, a Subsidiary or a Managed Entity.

 

“FDCA” means the Federal Food, Drug, and Cosmetic Act of 1938, or any successor
statute thereto, and the regulations, guidelines, guidance documents, and
compliance policy guides issued or promulgated thereunder.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“GAA” means Gastroenterology Anesthesia Associates, LLC, a Georgia limited
liability company and a wholly-owned direct Subsidiary of [REDACTED].  

 

“GAA Earn Out” means earn out amounts payable by GAA to [REDACTED] in connection
with the acquisition of the assets of [REDACTED], when such amounts are earned.

 

12

51167637.4

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to
government.  “Governmental Authority” shall include any agency, branch or other
governmental body (federal, state or provincial) charged with the
responsibility, or vested with the authority to administer or enforce, any
Health Care Laws.

 

“Governmental Payor Program” means any “federal health care program” as defined
in 42 U.S.C. § 1320a-7b(f), which includes (as applicable) Medicare, Medicaid,
TRICARE, CHAMPVA and any “state health care program” as defined in 42 U.S.C.
§1320a-7(h).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.

 

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

“Health Care Compliance Program” has the meaning assigned to such term in
Section 3.25(k).

 

“Health Care Laws” means, to the extent applicable to a Loan Party, Subsidiary
or Managed Entity, all Requirements of Law relating in any way to (a) the
provision of, or payment for, health care services, items or supplies; (b)
health care fraud and abuse, including, the following statutes, as amended and
in effect from time to time, and any successor statutes thereto and the
regulations promulgated thereunder: the federal Anti-Kickback Statute (42 U.S.C.
§ 1320a7b(b)), the federal Stark Law (42 U.S.C. § 1395nn and §1395(q)), the
federal civil False Claims Act (31 U.S.C. § 3729 et seq.); the federal Civil
Monetary Penalties Law (42 U.S.C. § 1320a-7a); the federal Exclusions Law (42
U.S.C. §1320a-7b); the federal Health Care Fraud Law (18 U.S.C. §1347), the
Medicare Prescription Drug, Improvement, and

13

51167637.4

--------------------------------------------------------------------------------

 

Modernization Act of 2003 (Pub. L. No. 108173), the Criminal Code (Canada) and
the Medicare Protection Act (British Columbia) and other legal requirements
relating to self-referral, anti-kickback, illegal remuneration, fraud and abuse
or the defrauding of or making of any false claim, false statement or
misrepresentation of material facts to any Third Party Payor Program; (c) the
billing, coding or submission of health care claims to any Third Party Payor
Program for reimbursement; (d) the licensure and registration of third party
administrators, health care providers and health care facilities; (e)
Information Privacy or Security Laws; (f) Corporate Practice of Medicine Laws;
(g) health planning or rate setting, including certificate of need requirements;
(h) the provision of free or discounted health care services; (i) the
manufacture, sale, marketing, promotion, storage, prescription or handling of
medical devices and any other FDA-regulated products, including FDA Laws and all
applicable rules and requirements of the FDA or the U.S. Drug Enforcement
Administration and the U.S. Food & Drug Administration; (j) all applicable
professional standards regulating medical device manufacturers; (k) pharmacy or
clinical laboratory operations, including the Clinical Laboratory Improvement
Amendments, (l) the federal Physician Sunshine Act; and (m) the disposal of
medical waste.

 

“Health Care Permits” means, any permit, approval, consent, authorization,
license, provisional license, registration, certificate, certification,
certificate of need, qualification, operating authority, concession, grant,
franchise, variance or permission from any Governmental Authority required under
applicable Health Care Laws.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and its implementing regulations, as amended by the Health Information
Technology for Economic and Clinical Health Act (Title XIII of the American
Recovery and Reinvestment Act of 2009), and as the same may be further amended,
modified or supplemented from time to time.

 

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (“IASB”), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Income Tax Expense” means, with reference to any period, total income tax
expense for such period, net of tax refunds, calculated for the Loan Parties and
their Subsidiaries on a consolidated basis for such period in accordance with
GAAP.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any earn-out
(which for all purposes of

14

51167637.4

--------------------------------------------------------------------------------

 

this Agreement shall be valued in accordance with GAAP), (l) any other
Off-Balance Sheet Liability, and (m) obligations, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Swap Agreements, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement transaction.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Information Privacy or Security Laws” means HIPAA and any other Requirement of
Law concerning the privacy or security of personal information, including state
data breach notification laws, state health information privacy laws, and state
consumer protection laws.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period to (b) Paid Cash Interest for such period; provided that solely for
purposes of Section 6.12(a), to the extent the Borrower or any Subsidiary makes
any permitted acquisition or permitted disposition during the period of four
fiscal quarters of the Borrower most recently ended, the Interest Coverage Ratio
(including, without limitation, the calculation of EBITDA and Net Income used
therein) shall be calculated after giving pro forma effect thereto (including
pro forma adjustments arising out of events which are directly attributable to
the acquisition or disposition that are factually supportable and are expected
to have a continuing impact, determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
SEC, and as certified by a Financial Officer), as if such acquisition or
disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four quarter period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form of Exhibit B-2 hereto or any other form approved by
the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any CBFR Loan (other than a
Swingline Loan), the first day of each calendar month and the Revolving Credit
Maturity Date, (b) with respect to any Eurodollar Loan, the last day of each
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Revolving Credit Maturity Date, and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid and the
Revolving Credit Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii)

15

51167637.4

--------------------------------------------------------------------------------

 

any Interest Period that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time;  provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.  

 

“Intragroup Obligations” means all present and future debts, liabilities and
obligations of any kind owing or remaining unpaid by any Loan Party to another
Loan Party, including, without limitation, under the Existing Intercompany
Indebtedness.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, individually and collectively, each of Chase, in its
capacity as the issuer of Letters of Credit hereunder and any other Revolving
Lender from time to time designated by the Borrower as an Issuing Bank, with the
consent of such Revolving Lender and the Administrative Agent, and their
respective successors in such capacity as provided in Section 2.06(i).  Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by its Affiliates, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.06 with respect to such
Letters of Credit).  At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank shall mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.

 

“Issuing Bank Sublimit” means, as of the Effective Date, (i) $[REDACTED], in the
case of Chase and (ii) such amount as shall be designated to the Administrative
Agent and the Borrower in writing by an Issuing Bank; provided that any Issuing
Bank shall be permitted at any time to increase or reduce its Issuing Bank
Sublimit upon providing five (5) days’ prior written notice thereof to the
Administrative Agent and the Borrower.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

 

“JV Entity” means (i) any entity set forth on Schedule 1.01(A) attached hereto,
and (ii) any other entity formed by a Loan Party or Subsidiary or acquired
pursuant to a Permitted Acquisition and in each case under this clause (ii)
designated by the Borrower as a JV Entity and in which the Loan Parties directly
or indirectly own or control a majority (but not all) of the Equity Interests.
For the avoidance of doubt, any entity characterized or designated under this
Agreement as a JV Entity or a Subsidiary may also be characterized or designated
as a Managed Entity; provided however that in no event shall any of the Equity
Interests in such a JV Entity also characterized or designated as a Managed
Entity (if any) be owned by a Loan Party.

 

16

51167637.4

--------------------------------------------------------------------------------

 

“JV Entity Document” and “JV Entity Documents” means individually or
collectively, as applicable, the organizational documents for each JV Entity,
and any and all stock transfer restriction agreements, equity transfer
restriction agreements, shareholder agreements and similar agreements affecting
or relating to the equity interests of each respective JV Entity.

 

“JV Entity Permitted Debt” means:

 

(a)unsecured working capital loans used to finance the day to day operations of
a JV Entity, provided that the aggregate amount of such loans does not exceed
$[REDACTED] per JV Entity;

 

(b)Indebtedness of a JV Entity under or in connection with unsecured short term
intercompany loans made available to a JV Entity by a Loan Party for initial
working capital purposes following the Permitted Acquisition of such JV Entity:

 

(i)with a maturity date of no more than the earlier of one hundred and twenty
days (120) from the date of advance of such loan and the closing date of the
Permitted Acquisition;

 

(ii)whereby payment obligations, when aggregated with any similar Indebtedness
of any other JV Entity owing to the Loan Parties, do not exceed $[REDACTED] in
any fiscal year of the Borrower; and

 

(iii)such Indebtedness is not entered into when a Default has occurred and is
continuing, or a Default would occur as a result of the same; and

 

(c)other Indebtedness of a JV Entity expressly consented to by the
Administrative Agent in writing.

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

 

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all standby Letters of Credit outstanding at such time plus (b) the aggregate
amount of all LC Disbursements relating to standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the aggregate LC Exposure at such time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a Lender hereunder pursuant to an Assignment and Assumption or
otherwise.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and the Issuing Bank.

 

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

 

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

 

17

51167637.4

--------------------------------------------------------------------------------

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error).  Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with a CBFR Borrowing,
such rate shall be determined as modified by the definition of Adjusted One
Month LIBOR Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any CBFR Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

“Licensed Providers” means any Person required to hold a Health Care Permit or
professional license to practice such Person’s profession (including any
physician, physician assistant or nurse) and who is engaged in the delivery of
professional Medical Services for or on behalf of any Loan Party, Subsidiary or
Managed Entity, whether engaged as employees, leased personnel or independent
contractors.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, on any date the same is to be determined, the sum of (i)
Availability, plus (ii) Unrestricted Cash.

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, each Letter of Credit Agreement, each
Collateral Document, the Loan Guaranty, any Obligation Guaranty and each other
agreement, instrument, document and certificate identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lender and including each other pledge, power of attorney, consent, assignment,
contract, notice, letter of credit agreement, letter of credit applications and
any agreements between the Borrower and the Issuing Bank regarding the Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
the Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Guarantor” means each Loan Party.

18

51167637.4

--------------------------------------------------------------------------------

 

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means, collectively, (i) the Borrower and the Borrower’s Domestic
Subsidiaries (other than the JV Entities), (ii) [REDACTED]., CRH GAA and NC GAA,
P.C. and each of their respective Domestic Subsidiaries (other than the JV
Entities) and (iii) and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement in accordance with Section 5.13 and their
respective successors and assigns, and the term “Loan Party” shall mean any one
of them or all of them individually, as the context may require.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including, without limitation, Swingline Loans.

“Managed Entity” means any Person (other than a Loan Party or a Subsidiary of a
Loan Party) that is engaged in the delivery of health care services to patients,
including without limitation any health care clinic, practice or ambulatory
surgery center, or Person (other than a Loan Party or a Subsidiary of a Loan
Party) owning or operating any such Person, for which a Loan Party or any of its
Subsidiaries performs management, administrative and/or business services
pursuant to Management Services Documents, whether now in effect or entered into
after the Effective Date as permitted by this Agreement, and in each case from
whom the total management services fees (or other similar fees and revenue)
collected by the Loan Parties and any other Subsidiaries are or are reasonably
likely to be (as reasonably determined by the Loan Parties and their
Subsidiaries) at least $[REDACTED] in any fiscal year of the Borrower.  

“Managed Entity Owner Agreements” means any stock transfer restriction
agreement, nominee owner agreement, business continuity agreement or other
similar agreement between a Loan Party and each physician owner of a Managed
Entity which receives management services from such Loan Party pursuant to a
Management Services Agreement.

“Managed Entity Security Agreements” means, to the extent ever applicable, any
deficit funding loan agreements, security agreement, or other similar
agreements, documents and instruments between a Managed Entity and a Loan Party
which provides management services to such Managed Entity, pursuant to which the
Managed Entity provides, as security for all or any portion of its obligations
and liabilities under any Management Services Agreement or deficit funding loan
agreement to which it is a party with any Loan Party, a Lien on its assets in
favor of such Loan Party.

“Management Services Agreements” means any management agreement or other
management services agreement, administrative services agreement or similar
agreement entered into between or among any Loan Party or any Managed Entity, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Management Services Document Termination Event” means the occurrence of any
event that allows any party to such Management Services Document the right to
terminate such agreement.

“Management Services Documents” means, collectively, (1) the Management Services
Agreements, (2) Managed Entity Security Agreements, (3) the Managed Entity Owner
Agreements, and (4) any other agreement(s) which sets forth any administrative,
management, or support services arrangements, or any funding or financing
arrangements between a Loan Party or a Subsidiary and any Managed Entity,
whether executed and delivered on or after the Effective Date, and all other
agreements, documents and instruments executed and delivered pursuant thereto or
in connection therewith and to which Loan Party or any of its Subsidiaries is a
party, all of the foregoing as shall be reasonably acceptable in form and
substance to the Administrative Agent and as may be amended, restated or
otherwise modified from time to time as permitted by the terms of this
Agreement.

19

51167637.4

--------------------------------------------------------------------------------

 

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material” means (except when used as part of another term defined in a Loan
Document), with reference to the matter, condition or circumstance described as
Material, that it would reasonably be considered a relevant factor by a prudent
lender in connection with its extension of credit to a borrower or other
obligor, and “Materially” has a corresponding meaning.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party or (c) the
Administrative Agent’s Liens (on behalf of itself and the other Secured Parties)
on the Collateral or the priority of such Liens.

“Material Agreement” means:

(a)any agreement or contract that is listed on Schedule 3.12;

(b)any agreement or contract representing Material Indebtedness; and

(c)any other contract to which any Loan Party is a party that, if breached,
terminated or expired, would have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties in an aggregate principal amount exceeding
$[REDACTED].  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Loan Parties in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Loan Party would be required to pay if such Swap Agreement
were terminated at such time.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. 1396 et seq.), as the same may be amended,
modified or supplemented from time to time, and all Requirements of Law
governing such program.

“Medical Services” means medical and health care services provided to a natural
person by Licensed Providers for a valid and proper medical or health purpose.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.),
as the same may be amended, modified or supplemented from time to time, and all
Requirements of Law governing such program.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Finance Expense” means, with reference to any period, the aggregate of (a)
total interest expense (including that attributable to Capital Lease
Obligations) of the Loan Parties and their Subsidiaries for such period with
respect to all outstanding Indebtedness of the Loan Parties and their
Subsidiaries (including all commissions, discounts, and other fees and charges
owed with respect to letters of credit and bankers’ acceptances and net costs
under Swap Agreements in respect of interest rates, to the extent such net costs
are allocable to such period in accordance with GAAP), (b) total

20

51167637.4

--------------------------------------------------------------------------------

 

accretion expense related to any deferred consideration owing by the Loan
Parties and their Subsidiaries (including any earn-out obligations), (c) total
fair value adjustments related to changes in any earn-out obligations of the
Loan Parties and their Subsidiaries, and (d) total amortization expense related
to deferred financing fees of the Loan Parties and their Subsidiaries, all as
calculated for the Loan Parties and their Subsidiaries on a consolidated basis
for such period in accordance with GAAP.

“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Loan Parties and their Subsidiaries, on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with any Loan Party or Subsidiary, (b) the income
(or deficit) of any Person (other than a Subsidiary) in which a Loan Party or
any Subsidiary has an ownership interest, except to the extent that any such
income is actually received by a Loan Party or any Subsidiary in the form of
dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary or JV Entity, to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary or JV Entity is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary or JV Entity.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards in cash and similar payments, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event (including break funding costs and other
similar expenses) and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case in
respect of (a) and (b) above during the year that such event occurred and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

21

51167637.4

--------------------------------------------------------------------------------

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit, or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Paid Cash Interest” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Loan Parties
and their Subsidiaries paid in cash for such period with respect to all
outstanding Indebtedness of the Loan Parties and their Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptances and net costs under Swap Agreements
in respect of interest rates, to the extent such net costs are allocable to such
period in accordance with GAAP), calculated for the Loan Parties and their
Subsidiaries on a consolidated basis for such period in accordance with GAAP.

“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (ii) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively,

22

51167637.4

--------------------------------------------------------------------------------

 

with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit, or at the discretion of the Administrative Agent a
backup standby letter of credit satisfactory to the Administrative Agent and the
Issuing Bank, in an amount equal to 105% of the LC Exposure as of the date of
such payment), (iii) the indefeasible payment in full in cash of the accrued and
unpaid fees and expenses hereunder, (iv) the indefeasible payment in full in
cash of all reimbursable expenses and other Secured Obligations (other than
Unliquidated Obligations for which no claim has been made and other obligations
expressly stated to survive such payment and termination of this Agreement),
together with accrued and unpaid interest thereon, (v) the termination of all
Revolving Commitments, and (vi) the termination of the Swap Agreement
Obligations and the Banking Services Obligations or entering into other
arrangements satisfactory to the Secured Parties counterparties thereto.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

(a)

if applicable, such Acquisition is not a hostile or contested acquisition;

(b)the business acquired in connection with such Acquisition is (i) located in
the U.S. or Canada, (ii) organized under applicable U.S. or Canadian and state
or provincial or federal laws, as the case may be, and (iii) not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Effective Date and any business
activities that are substantially similar or reasonably related thereto;

(c)both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, (i) each of the
representations and warranties in Article III of this Agreement is true and
correct in all Material respects (or in all respects if such representation or
warranty is otherwise qualified by materiality or a similar concept), except for
(A) any such representation or warranty which relates to a specified prior date
and (B) to the extent the Administrative Agent has been notified in writing by
the Loan Parties that any representation or warranty is not correct as provided
above and the Administrative Agent has, in its sole discretion, waived in
writing (which may be by email) compliance with such representation or
warranty), and (ii) no Default exists, will exist, or would result therefrom;

(d)the Borrower has provided the Administrative Agent notice of such
Acquisition, and for any Acquisition involving total consideration (including
the maximum potential total amount of all deferred payment obligations
(including earn-outs) and similar vendor-related Indebtedness assumed or
incurred in connection with such Acquisition) in excess of $5,000,000, upon the
reasonable request of the Administrative Agent, the Borrower has provided the
Administrative Agent a copy of all business and financial information reasonably
requested by the Administrative Agent and reasonably available to the Loan
Parties (if any), including a copy of the draft acquisition documents, pro forma
financial statements and statements of cash flow (it being understood that to
the extent such financial information (if any) is not reasonably available to
the Loan Parties fourteen (14) days prior to such Acquisition but becomes
available to the Loan

23

51167637.4

--------------------------------------------------------------------------------

 

Parties thereafter, the Borrower shall be deemed to have complied with this
clause so long as it promptly provides such financial information to the
Administrative Agent after its receipt thereof);

(e)if such Acquisition is an acquisition of the Equity Interests of a Person,
such Acquisition is structured so that the acquired Person shall become either
(i) a Loan Party and a wholly-owned Subsidiary of the Borrower or other Loan
Party pursuant to the terms of this Agreement or (ii) a JV Entity in which any
Loan Party owns or controls a majority of the voting Equity Interests in such JV
Entity;

(f)if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

(g)if such Acquisition involves a merger or a consolidation involving the
Borrower or any other Loan Party, the Borrower or such Loan Party, as
applicable, shall be the surviving entity;

(h)no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

(i)in connection with an Acquisition of the Equity Interests of any Person, all
Liens on property of such Person, other than Permitted Encumbrances and Liens
permitted by Section 6.02(e) hereof, shall be terminated unless the
Administrative Agent and the Lenders in their sole discretion consent otherwise,
and in connection with an Acquisition of the assets of any Person, all Liens on
such assets shall be terminated;

(j)for any Acquisition involving total consideration (including the maximum
potential total amount of all deferred payment obligations (including earn-outs)
and similar vendor-related Indebtedness assumed or incurred in connection with
such Acquisition) in excess of $[REDACTED], the Borrower shall certify to the
Administrative Agent (and provide the Administrative Agent with a pro forma
calculation in form and substance reasonably satisfactory to the Administrative
Agent) that, after giving effect to the completion of such Acquisition
(including total consideration, debt, costs and expenses and the maximum amount
of all earn-out obligations and other contingent obligations), the Borrower will
be in compliance, on a pro forma basis, with the financial covenants contained
in Section 6.12(a) and (b);

(k)the total consideration (including the maximum potential total amount of all
deferred payment obligations (including earn- outs) and similar vendor-related
Indebtedness assumed or incurred in connection with such Acquisition) for any
Acquisition shall not exceed $[REDACTED];

(l)the Borrower shall have delivered to the Administrative Agent the final
executed documentation relating to such Acquisition as soon as practicable prior
to or upon the consummation thereof; and

(m)for any Acquisition involving total consideration (including the maximum
potential total amount of all deferred payment obligations (including earn-outs)
and similar vendor-related Indebtedness assumed or incurred in connection with
such Acquisition) in excess of $[REDACTED], to the extent received by a Loan
Party, promptly after receipt by such Loan Party, such Loan Party has provided
to the Administrative Agent copies of any legal health care regulatory due
diligence report or summary relating to such due diligence review, in each case
to the extent deemed necessary by the Borrower, subject to execution and
delivery by the Administrative Agent of customary non-reliance letters and
confidentiality agreements.

24

51167637.4

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not being contested in compliance with Section
5.04;

(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g)minor title defects, encroachments or irregularities that in the aggregate do
not Materially impair the use of the affected property for the purpose for which
it is used by that Person;

(h)the right reserved to or vested in any municipality or Governmental Authority
by the terms of any lease, license, franchise, grant or permit acquired by that
person or by any statutory provision to terminate the lease, license, franchise,
grant or permit, or to require annual or other payments as a condition to its
continuance;

(i)security given to a public utility or any Governmental Authority when
required by the utility or authority in connection with the operations of that
Person in the ordinary course of business; and

(j)any Liens securing indebtedness the outstanding principal amount of which
(when aggregated with the outstanding principal amount of any other secured
indebtedness which has the benefit of security under this paragraph (j) does not
exceed $[REDACTED]

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. or Canada (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
U.S. or Canada), in each case maturing within one year from the date of
acquisition thereof;

25

51167637.4

--------------------------------------------------------------------------------

 

(b)investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
obtainable from S&P or from Moody’s of at least AA- and Aa3, respectively;

(c)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or Canada or any state or province thereof, as applicable, which has
a combined capital and surplus and undivided profits of not less than
$[REDACTED];

(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $[REDACTED].

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA or a “pension plan” or “plan” which is a “registered
pension plan” as defined in the Income Tax Act (Canada), and in respect of which
the Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PPSA” means the Personal Property Security Act (British Columbia) as in effect
from time to time or the equivalent personal property security legislation in
any other province or territory of Canada which is required to be applied in
connection with the creation, attachment, perfection or enforcement of any
security interests.

“Prepayment Event” means:

(a)any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of all or substantially all of the property or assets of
any Loan Party or any Subsidiary for total consideration in aggregate for any
fiscal year of at least $[REDACTED]; or

(b)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of any
Loan Party or  any Subsidiary with a fair value immediately prior to such event
equal to or greater than $[REDACTED].

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

26

51167637.4

--------------------------------------------------------------------------------

 

“Product” means (i) those medical devices set forth (and described in reasonable
detail) on Schedule 1.01(B) attached hereto, and (ii) any current or future
medical product developed, manufactured, licensed, marketed, sold or otherwise
commercialized by any Loan Party, Subsidiary or Managed Entity, including any
such medical product currently in development.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its Controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $[REDACTED] at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means Equity Interests that are not Disqualified
Equity Interests.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

27

51167637.4

--------------------------------------------------------------------------------

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, subject to Section 2.20, at any time, at least two (2)
Lenders having Revolving Exposure and unused Revolving Commitments together
representing more than fifty percent (50%) of the sum of the Aggregate Revolving
Exposure and unused Revolving Commitments at such time; provided that for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Revolving Commitments expire or terminate, then, as to each
Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Exposure to the extent such
Lender shall have funded its participation in the outstanding Swingline Loans.
For purposes of this definition, a Lender, together with its Approved Funds and
Affiliates, shall constitute one and the same Lender.  

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws and Health Care Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer” means the president, a Financial Officer or another
executive officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests or any payment of any management, executive compensation
to holders of Equity Interests in the Loan Parties (other than pursuant to bona
fide employee compensation plans), consulting or advisory, incentive or other
similar fees.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption or other documentation or record (as such term is defined in Section
9-102(a)(70) of the New York Uniform Commercial Code) as provided in Section
9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Revolving Commitments is $125,000,000.

“Revolving Credit Maturity Date” means October 22, 2022 (if the same is a
Business Day, or if not then the immediately next succeeding Business Day), or
any earlier date on which the Revolving Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.

28

51167637.4

--------------------------------------------------------------------------------

 

“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and its Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person  listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority or (c) the Special Economic Measures Act (Canada), the United Nations
Act (Canada), the Freezing Assets of Corrupt Foreign Officials Act (Canada) and
the Criminal Code (Canada) and, in each case, the regulations promulgated
thereunder.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and assigns of each of the foregoing.  

“Security Agreements” means, collectively, that certain General Security
Agreement and Pledge Agreement (including any and all supplements thereto),
dated as of the date hereof, between the Borrower and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, that
certain General Security Agreement and Pledge Agreement (including any and all
supplements

29

51167637.4

--------------------------------------------------------------------------------

 

thereto), dated as of the date hereof, between the Guarantors and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, and any other pledge or security agreement entered into, after
the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person for the benefit of the
Administrative Agent and the other Secured Parties, as each may be amended,
restated, supplemented or otherwise modified from time to time.

“Segregated Health Care Account” means, a deposit account of Borrower or another
Loan Party or a Managed Entity in the name of the Borrower or such other Loan
Party or such Managed Entity and under the sole dominion and control of the
Borrower or such other Loan Party or such Managed Entity maintained in
accordance with the requirements of Section 5.14(b) hereof, the only funds on
deposit in which constitute the direct proceeds of payments made by Governmental
Payor Programs.

“Statements” has the meaning assigned to such term in Section 2.18(f).  

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D).  Such reserve percentages shall
include those imposed pursuant to Regulation D of the Federal Reserve
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D of the Federal Reserve Board or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.

“[REDACTED]” means [REDACTED], a Georgia professional company all the Equity
Interests of which are directly owned by [REDACTED].

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

30

51167637.4

--------------------------------------------------------------------------------

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with a Lender or an Affiliate of a Lender,
and (b) any cancellations, buy backs, reversals, terminations or assignments of
any Swap Agreement transaction permitted hereunder with a Lender or an Affiliate
of a Lender.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Sweep Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, between the Borrower or another Loan
Party maintaining a Segregated Health Care Account, the Administrative Agent and
the applicable bank or other financial institution at which such Segregated
Health Care Account is maintained, pursuant to which such bank or financial
institution (i) agrees to automatically sweep amounts deposited in such
Segregated Health Care Account to another account of the Borrower or such other
Loan Party subject to a tri-party account control agreement in favor of the
Administrative Agent satisfying the requirements set forth in Section 5.14(b)
hereof, as and when funds clear and become available in accordance with such
bank’s or financial institution’s standard practices and procedures, and (ii)
agrees not to change such standing sweep instructions until the date at least
five (5) days (or such lesser period as the Administrative Agent may agree in
its sole discretion or as may be required by applicable Governmental Payor
Program laws, rules, regulations, orders, guidelines, requirements, manual
provisions or policies) after the Administrative Agent’s and such bank or
financial institution’s receipt of notice of the termination of such standing
sweep instruction from the Borrower or the applicable other Loan Party
maintaining such Segregated Health Care Account.

“Swingline Commitment” means the amount set forth opposite Chase’s name on the
Commitment Schedule as Swingline Commitment.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

“Swingline Lender” means Chase, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
Chase in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by Chase in its capacity as Swingline Lender as well.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Third Party Payor Authorizations” shall mean, all participation agreements,
provider or supplier agreements, enrollments, accreditations and billing numbers
required to participate in and receive reimbursement from a Third Party Payor
Program, including all Medicare and Medicaid participation agreements.

31

51167637.4

--------------------------------------------------------------------------------

 

“Third Party Payor Program” shall mean any Governmental Payor Program, or any
other health care payment or reimbursement program in which a Loan Party,
Subsidiary, or Managed Entity participates, including programs sponsored by
private insurers or managed care plans.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness determined for the Loan Parties and their Subsidiaries on a
consolidated basis at such date.

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
on such date to (b) EBITDA for the period of four consecutive fiscal quarters
ended on or most recently prior to such date; provided that solely for purposes
of Section 6.12(b), to the extent any Loan Party or any Subsidiary makes any
permitted acquisition or disposition during the period of four fiscal quarters
of the Borrower most recently ended, the Total Leverage Ratio (including,
without limitation, the calculation of EBITDA and Net Income used therein) shall
be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or disposition that are factually supportable and are expected to
have a continuing impact, determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
SEC, and as certified by a Financial Officer), as if such acquisition or
disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four quarter period.  

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“TRICARE” means a program of medical benefits covering former and active members
of the uniformed services and certain of their dependents, financed and
administered by the United States Departments of Defense, Health and Human
Services and Transportation, and all Requirements of Law governing such program.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the CB Floating Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.  

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.  

“Unrestricted Cash” means, as of any date of determination, that portion of the
Borrower’s and its Subsidiaries’ aggregate cash and cash equivalents that is
held by the Borrower on deposit with one or more financial institutions in the
United States of America or Canada and that is not encumbered by or subject to
any Lien, setoff (other than ordinary course setoff rights of a depository bank
arising under a bank depository agreement for customary fees, charges and other
account-related expenses due to such depository bank thereunder), counterclaim,
recoupment, defense or other right in favor of any person, other than Liens
securing the obligations under the Loan Documents and any applicable Permitted
Encumbrances.

32

51167637.4

--------------------------------------------------------------------------------

 

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

[ALL NAMES OF INDIVIDUALS HAVE BEEN REDACTED]

SECTION 1.02.  Classification of Loans and Borrowings.   For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.  Terms Generally.   The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.    

33

51167637.4

--------------------------------------------------------------------------------

 

SECTION 1.04. Accounting Terms; GAAP .  (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
if after the date hereof the Borrower migrates to IFRS or there occurs any
change in GAAP or in the application thereof on the operation of any provision
hereof and the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of such
migration to IFRS or change  in GAAP or in the application thereof  (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such migration to IFRS or change in GAAP or
in the application thereof, then such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such migration or
change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect, including in Canada) to value any
Indebtedness or other liabilities of any Loan Party or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect, including in Canada) to value any such Indebtedness
in a reduced or bifurcated manner as described therein, and such Indebtedness
shall at all times be valued at the full stated principal amount thereof.

(b)Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

SECTION 1.05.  Interest Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

SECTION 1.06.  Pro Forma Adjustments for Acquisitions and Dispositions .  To the
extent the Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Borrower most recently ended, the Interest Coverage Ratio and Total Leverage
Ratio shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a Financial Officer), as
if such acquisition or such disposition (and any related incurrence, repayment
or assumption of Indebtedness) had occurred in the first day of such
four-quarter period.

SECTION 1.07. Rounding . Any financial ratios required to be maintained by any
Loan Party pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

34

51167637.4

--------------------------------------------------------------------------------

 

SECTION 1.08. Interest Rates; LIBOR Notification . The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate (“LIBOR”). LIBOR is intended to represent
the rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market. In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting LIBOR. As a result, it is possible
that commencing in 2022, LIBOR may no longer be available or deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of LIBOR. In the event LIBOR is no longer
available (or in certain other circumstances), Section 2.14(c) of this Agreement
provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will inform the Borrower, pursuant to Section 2.14(c),  in
advance of any change to the reference rate upon which the interest rate of
Eurodollar Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to LIBOR or other
rates in the definition of “LIBO Rate” or with respect to such alternative,
successor or replacement reference rate, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to or produce the same value or
economic equivalence as the LIBO Rate or have the same volume or liquidity as
did LIBOR prior to its discontinuance or unavailability.

ARTICLE II

The Credits

SECTION 2.01.  Commitments .  Subject to the terms and conditions set forth
herein, each Lender severally (and not jointly) agrees to make Revolving Loans
in dollars to the Borrower from time to time during the Availability Period in
an aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing pursuant to Section 2.10(a)) in (i)
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or
(ii) the Aggregate Revolving Exposure exceeding the aggregate Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings .  

(a)  Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Revolving Commitments.  The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Revolving
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05.  

(b)  Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of CBFR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be a CBFR Loan.  Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.  

35

51167637.4

--------------------------------------------------------------------------------

 

(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each CBFR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that a CBFR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $100,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of five (5) Eurodollar Borrowings outstanding.  

(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date.

SECTION 2.03.  Requests for Borrowings .  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or fax) by delivering a Borrowing Request signed by a
Responsible Officer of the Borrower or through Electronic System (a) in the case
of a Eurodollar Borrowing, not later than 12:00 p.m., Toronto time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
CBFR Borrowing, not later than noon, Toronto time, on the date of the proposed
Borrowing; provided that any such notice of a CBFR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 9:00 a.m., Toronto time, on the date
of the proposed Borrowing.  Each such Borrowing Request shall be
irrevocable.  Each such Borrowing Request shall specify the following
information in compliance with Section 2.01:  

 

(i)

the Class of Borrowing, the aggregate amount of the requested Borrowing, and (if
applicable) a breakdown of the separate wires comprising such Borrowing;

 

(ii)

the date of such Borrowing, which shall be a Business Day;

 

(iii)

whether such Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing; and

 

(iv)

in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Section Intentionally Omitted]

SECTION 2.05.  Swingline Loans .

(a)Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender may agree, but shall have
no obligation, to make Swingline Loans to the Borrower, in an aggregate
principal amount at any time outstanding that will not result in (i)

36

51167637.4

--------------------------------------------------------------------------------

 

the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Lender’s Swingline Commitment, (ii) the Swingline Lender’s Revolving
Exposure exceeding its Revolving Commitment, or (iii) the Aggregate Revolving
Exposure exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.  To request a Swingline Loan, the Borrower shall
notify the Administrative Agent of such request by fax or through Electronic
System, not later than noon, Toronto time, on the day of a proposed Swingline
Loan.  Each such notice shall be in a form approved by the Administrative Agent,
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower, to the extent the Swingline Lender elects to make such Swingline
Loan, by means of a credit to the Funding Account(s) (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank, and in the case
of repayment of another Loan or fees or expenses as provided by Section 2.18(c),
by remittance to the Administrative Agent to be distributed to the Lenders) by
2:00 p.m., Toronto time, on the requested date of such Swingline Loan.

(b)The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding.  Such notice shall specify
the aggregate amount of Swingline Loans in which the Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 p.m., Toronto time, on a Business Day no later than
4:00 p.m., Toronto time on such Business Day and if received after 12:00 p.m.,
Toronto time, “on a Business Day” shall mean no later than 9:00 a.m. Toronto
time on the immediately succeeding Business Day), to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.  

37

51167637.4

--------------------------------------------------------------------------------

 

SECTION 2.06.  Letters of Credit .  

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in dollars as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period and the Issuing
Bank may, but shall have no obligation, to issue such requested Letters of
Credit pursuant to this Agreement. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control.  Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it, or (iii) if the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit through Electronic System) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  In
addition, as a condition to any such Letter of Credit issuance, the Borrower
shall have entered into a continuing agreement (or other letter of credit
agreement) for the issuance of letters of credit and/or shall submit a letter of
credit application, in each case, as required by the Issuing Bank and using such
bank’s standard form (each, a “Letter of Credit Agreement”).  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure shall not exceed
$[REDACTED], (ii) no Revolving Lender’s Revolving Exposure shall exceed its
Revolving Commitment and (iii) the Aggregate

38

51167637.4

--------------------------------------------------------------------------------

 

Revolving Exposure shall not exceed the aggregate Revolving
Commitments.  Notwithstanding the foregoing or anything to the contrary
contained herein, no Issuing Bank shall be obligated to issue or modify any
Letter of Credit if, immediately after giving effect thereto, the outstanding LC
Exposure in respect of all Letters of Credit issued by such Person and its
Affiliates would exceed such Issuing Bank’s Issuing Bank Sublimit.  Without
limiting the foregoing and without affecting the limitations contained herein,
it is understood and agreed that the Borrower may from time to time request that
an Issuing Bank issue Letters of Credit in excess of its individual Issuing Bank
Sublimit in effect at the time of such request, and each Issuing Bank agrees to
consider any such request in good faith.  Any Letter of Credit so issued by an
Issuing Bank in excess of its individual Issuing Bank Sublimit then in effect
shall nonetheless constitute a Letter of Credit for all purposes of the Credit
Agreement, and shall not affect the Issuing Bank Sublimit of any other Issuing
Bank, subject to the limitations on the aggregate LC Exposure set forth in
clause (i) of this Section 2.06(b).

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Maturity Date.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., Toronto time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
9:00 a.m., Toronto time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is received after 9:00 a.m., Toronto time, on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with a CBFR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting CBFR Revolving
Borrowing or Swingline Loan.  If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof, and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same

39

51167637.4

--------------------------------------------------------------------------------

 

manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank, as their interests may appear.  Any payment made
by a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of CBFR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  None of the
Administrative Agent, the Revolving Lenders or the Issuing Bank, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.  

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax or through
Electronic Systems) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that, any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.  

40

51167637.4

--------------------------------------------------------------------------------

 

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to CBFR Revolving Loans and such interest shall
be due and payable on the date when such reimbursement is due; provided that if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i)Replacement of the Issuing Bank.  (i) The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i) above.

(j)Cash Collateralization.   If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII.  The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.11(b) or 2.20. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all moneys or other assets on deposit
therein or credited thereto.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the

41

51167637.4

--------------------------------------------------------------------------------

 

Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Defaults
have been cured or waived as confirmed in writing by the Administrative Agent.

(k)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.  

(l)Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate the Issuing Bank hereunder for such Letter
of Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of the Borrower and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

SECTION 2.07.  Funding of Borrowings.   

(a)Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
3:00 p.m., Toronto time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that Swingline Loans
shall be made as provided in Section 2.05.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the funds so received
in the aforesaid account of the Administrative Agent to the Funding Account(s);
provided that CBFR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower each severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate

42

51167637.4

--------------------------------------------------------------------------------

 

determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to CBFR Revolving Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing; provided, that any interest received from the
Borrower by the Administrative Agent during the period beginning when
Administrative Agent funded the Borrowing until such Lender pays such amount
shall be solely for the account of the Administrative Agent.

SECTION 2.08.  Interest Elections.   

(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election either in writing (delivered by hand or
fax) by delivering an Interest Election Request signed by a Responsible Officer
of the Borrower or through Electronic System by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such Interest Election Request shall be
irrevocable.

(c)  Each Interest Election Request (including requests submitted through
Electronic System) shall specify the following information in compliance with
Section 2.02:

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and

(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

43

51167637.4

--------------------------------------------------------------------------------

 

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a CBFR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a CBFR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09.  Termination and Reduction of Revolving Commitments; Increase in
Revolving Commitments.

(a)Unless previously terminated, all the Revolving Commitments shall terminate
on the Revolving Credit Maturity Date.  

(b)The Borrower may at any time terminate the Revolving Commitments upon the
Payment in Full of the Secured Obligations.

(c)The Borrower may from time to time reduce the Revolving Commitments; provided
that (i) each reduction of the Revolving Commitments shall be in an amount that
is an integral multiple of $2,500,000 and not less than $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the Aggregate Revolving Exposure would exceed the aggregate
Revolving Commitments.

(d)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

(e)The Borrower shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution, provided that (i) any such request for
an increase shall be in a minimum amount of $5,000,000, (ii) the Borrower may
make a maximum of four (4) such requests during the term of the Revolving Loan,
(iii) after giving effect thereto, the sum of the total of the additional
Revolving Commitments extended pursuant to this clause (e) does not exceed
$75,000,000, (iv) the Administrative Agent, the Swingline Lender and the Issuing
Bank have approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (v) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (vi) the procedures described in
Section 2.09(f) and (g) below have been satisfied.  Nothing contained in this
Section 2.09 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder at any time.

(f)Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the

44

51167637.4

--------------------------------------------------------------------------------

 

Administrative Agent, the Borrower and each Lender being added or increasing its
Revolving Commitment.  As a condition precedent to such an increase or addition,
the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) in the case of the Borrower, certifying that, before and
after giving effect to such increase or addition, (1) the representations and
warranties contained in Article III and the other Loan Documents are true and
correct as if made on the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (2) no Default exists
and (3) the Borrower is in compliance (on a pro forma basis, calculated based
upon financial results for the most recent quarterly determination period for
which financial statements are available under this Agreement) with the
covenants contained in Section 6.12(a) and (b); provided that for purposes of
clause (3) above, the maximum amount of additional Revolving Commitments
available to be drawn shall be assumed to have been fully drawn and there shall
be no netting of cash proceeds from any increases unspent at closing.

(g)On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii)  the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03).  The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods.  Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase or addition and shall distribute
such revised Commitment Schedule to each of the Lenders and the Borrower,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement.  

SECTION 2.10.  Repayment and Amortization of Loans; Evidence of Debt.   

(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan on the Revolving Credit Maturity Date, and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Credit Maturity Date and the fifth Business Day after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding and the
proceeds of any such Revolving Loan shall be applied by the Administrative Agent
to repay any Swingline Loans outstanding.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

45

51167637.4

--------------------------------------------------------------------------------

 

(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, if any, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

SECTION 2.11.  Prepayment of Loans .  

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (e) of this Section and, if applicable, payment of any break funding
expenses under Section 2.16.

(b)In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the aggregate Revolving Commitments, the Borrower shall prepay the
Revolving Loans, and/or LC Exposure and/or Swingline Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in the LC Collateral Account
in an aggregate amount equal to such excess, in accordance with Section
2.06(j)).

(c)In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, immediately after such Net Proceeds are received by any Loan
Party or Subsidiary, prepay the Obligations and cash collateralize the LC
Exposure as set forth in Section 2.11(d) below in an aggregate amount equal to
100% of such Net Proceeds, provided that, if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Loan Parties intend to apply the Net Proceeds from any such Prepayment Event (or
a portion thereof specified in such certificate), within 180 days after receipt
of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible or intangible assets (excluding inventory) to be
used in the business of the Loan Parties, and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate,
provided that to the extent of any such Net Proceeds that have not been so
applied by the end of such 180‑day period, a prepayment shall be required at
such time in an amount equal to such Net Proceeds that have not been so applied;
provided further that if such Net Proceeds have been committed to a reinvestment
prior to the end of such 180‑day period, the Borrower shall have an additional
six months in which to apply such Net Proceeds.

(d)All prepayments required to be made pursuant to Section 2.11(c) shall be
applied, first to prepay the Revolving Loans (including Swingline Loans) with a
corresponding reduction in the Revolving Commitments and second to cash
collateralize outstanding LC Exposure.  

46

51167637.4

--------------------------------------------------------------------------------

 

(e)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
fax) or through Electronic System of any prepayment under this Section:  (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 12:00 p.m.,
Toronto time, three (3) Business Days before the date of prepayment, unless
otherwise notified to the Administrative Agent in an Interest Election Request
properly delivered by the Borrower in accordance with Section 2.08(b), (ii) in
the case of prepayment of a CBFR Borrowing, not later than 12:00 p.m., Toronto
time, one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 p.m., Toronto time, on the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.   Each partial prepayment of any Revolving Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

SECTION 2.12.  Fees.   

(a)The Borrower agrees to pay to the Administrative Agent a commitment fee for
the account of each Revolving Lender, which shall accrue at the Applicable Rate
on the daily amount of the undrawn portion of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Lenders’ Revolving Commitments terminate; it being
understood that the LC Exposure of a Lender shall be included and the Swingline
Exposure of a Lender shall be excluded in the drawn portion of the Revolving
Commitment of such Lender for purposes of calculating the commitment
fee.  Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder as set forth on Schedule
2.12.  Participation fees and fronting fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first

47

51167637.4

--------------------------------------------------------------------------------

 

such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).

(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto.  Fees paid shall not be
refundable under any circumstances.

SECTION 2.13.  Interest .  

(a)The Loans comprising each CBFR Borrowing (including each Swingline Loan)
shall bear interest at the CB Floating Rate plus the Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Notwithstanding the foregoing, during the occurrence and continuance of a
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at two percent (2%) plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at two percent (2%) plus the rate applicable to such fee or
other obligation as provided hereunder.

(d)Accrued interest on each Loan (for CBFR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a CBFR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the CB Floating Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable CB Floating Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

48

51167637.4

--------------------------------------------------------------------------------

 

SECTION 2.14.  Alternate Rate of Interest; Illegality.   

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or converted
into a CBFR Borrowing on the last day of the then current Interest Period
applicable thereto, and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a CBFR Borrowing.

(b)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
CBFR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or convert all Eurodollar Borrowings of such Lender to
CBFR Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, the Borrower will also pay
accrued interest on the amount so prepaid or converted.

(c)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be

49

51167637.4

--------------------------------------------------------------------------------

 

used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but, for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate).  Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders of each Class stating that such
Required Lenders object to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(c), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into a CBFR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a CBFR Borrowing; provided that if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

SECTION 2.15.  Increased Costs.   (a) If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Revolving Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit

50

51167637.4

--------------------------------------------------------------------------------

 

issued by the Issuing Bank, to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.  

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16.  Break Funding Payments.   In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

51

51167637.4

--------------------------------------------------------------------------------

 

SECTION 2.17.  Withholding of Taxes; Gross-Up.  

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17), the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b)Payment of Other Taxes by Loan Parties.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment, or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the

52

51167637.4

--------------------------------------------------------------------------------

 

Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document (including the Payment in Full of the Secured
Obligations).

(i)Defined Terms.  For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

SECTION 2.18.  Payments Generally; Allocation of Proceeds; Sharing of Setoffs
.  

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to
3:00 p.m., Toronto time, on the date when due, in immediately available funds,
without setoff, recoupment or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 66 Wellington Street West, Floor 45
Toronto, Ontario, M5K 1E7, Canada, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall

53

51167637.4

--------------------------------------------------------------------------------

 

distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  Unless
otherwise provided for herein, if any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.  

(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent, the Swingline Lender and
the Issuing Bank from the Borrower (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), second, to pay any fees,
indemnities, or expense reimbursements then due to the Lenders from the Borrower
(other than in connection with Banking Services Obligations or Swap Agreement
Obligations), third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
to pay any amounts owing in respect of Swap Agreement Obligations and Banking
Services Obligations up to and including the amount most recently provided to
the Administrative Agent pursuant to Section 2.22, ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate LC Exposure, to be held as cash collateral for such Obligations,
and sixth, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender from the Borrower or any other Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (i) on the expiration date of the
Interest Period applicable thereto, or (ii) in the event, and only to the
extent, that there are no outstanding CBFR Loans of the same Class and, in any
such event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.  

Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause sixth if the Administrative Agent
has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements.

(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower pursuant to Section 2.03 or 2.05 or a deemed request as provided in
this Section or may be deducted from any deposit account of the Borrower
maintained with the Administrative Agent.  The Borrower hereby authorizes the
Administrative Agent to charge any deposit account of the Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.

(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of

54

51167637.4

--------------------------------------------------------------------------------

 

a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(f)The Administrative Agent from time to time or promptly after the Borrower’s
reasonable written request will provide the Borrower with account statements or
invoices with respect to any of the Secured Obligations (the “Statements”).  The
Administrative Agent is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrower’s convenience.  Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Secured Obligations.  If the
Borrower pays the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrower shall not be in default of payment
with respect to the billing period indicated on such Statement; provided that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the total amount actually due at that time (including but not
limited to any past due amounts) shall not constitute a waiver of the
Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office of such Lender for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable

55

51167637.4

--------------------------------------------------------------------------------

 

pursuant to Sections 2.15 or 2.17, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)  If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender becomes a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 or 2.17) and obligations under this Agreement and other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and in circumstances where its consent would be required under Section
9.04, the Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.  Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (b) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

SECTION 2.20.  Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize

56

51167637.4

--------------------------------------------------------------------------------

 

the Issuing Banks’ LC Exposure with respect to such Defaulting Lender in
accordance with this Section; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Revolving Commitments
without giving effect to clause (d) below.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto;

(c)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder or under any other Loan Document;
provided that except as otherwise provided in Section 9.02, this clause (c)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(d)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure to
exceed its Revolving Commitment;  

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC

57

51167637.4

--------------------------------------------------------------------------------

 

Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(e)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(d), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(d)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

SECTION 2.21.  Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the

58

51167637.4

--------------------------------------------------------------------------------

 

Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.

SECTION 2.22.  Banking Services and Swap Agreements.   Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Swap Agreement Obligations of such Loan Party or
Subsidiary or Affiliate thereof  to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent).  In furtherance of that requirement, each
such Lender or Affiliate thereof shall furnish the Administrative Agent, from
time to time after a significant change therein or upon a request therefor, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations.  The most recent information
provided to the Administrative Agent shall be used in determining which tier of
the waterfall, contained in Section 2.18(b), such Banking Services Obligations
and/or Swap Agreement Obligations will be placed.

 

ARTICLE III

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that (and where
applicable, agrees):

 

SECTION 3.01.  Organization; Powers .  Each Loan Party and each Subsidiary is
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.  

 

SECTION 3.02.  Authorization; Enforceability .  The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders.  Each Loan Document to which each Loan
Party is a party has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.   The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any Material Agreement, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (d) will not result in the creation or imposition of, or other
requirement to create, any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.

59

51167637.4

--------------------------------------------------------------------------------

 

SECTION 3.04.  Financial Condition; No Material Adverse Change .  

(a)The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2018, reported on by KPMG, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2019, certified by its Financial Officer. Such
financial statements present fairly, in all Material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP or IFRS, as applicable, subject to normal year end audit adjustments
all of which, when taken as a whole, would not be materially adverse and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

(b)No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2018.

SECTION 3.05.  Properties .  

(a)As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party.  Each of
such leases and subleases is valid and enforceable in accordance with its terms
and is in full force and effect, and no default by any party to any such lease
or sublease exists.  Each of the Loan Parties and each Subsidiary has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section
6.02.  

(b)Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
Material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.

SECTION 3.06.  Litigation and Environmental Matters.   

(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters set forth on Schedule 3.06) or (ii) that involve any Loan Document or
the Transactions in any material respect.

(b)Except for the Disclosed Matters, (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party or
any  Subsidiary (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law (B) has become subject to any Environmental
Liability, (C) has received notice of any claim with respect to any
Environmental Liability or (D) knows of any basis for any Environmental
Liability.

(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

60

51167637.4

--------------------------------------------------------------------------------

 

SECTION 3.07.  Compliance with Laws and Agreements; No Default.   Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with all Requirements of Law (including Health Care
Laws) applicable to it or its property.  No Default has occurred and is
continuing.

SECTION 3.08.  Investment Company Status.   No Loan Party or any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09.  Taxes.   Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect.

SECTION 3.10.  ERISA .  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

SECTION 3.11.  Disclosure.   None of the reports, financial statements,
certificates or other information (including, without limitation, any
information memorandum prepared at the reasonable request of the Arranger)
furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any Material misstatement of fact or omits to
state any Material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

SECTION 3.12.  Material Agreements .  All Material Agreements are listed on
Schedule 3.12.  No Loan Party or any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Material Agreement.

SECTION 3.13.  Solvency.   (a)  Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will be sufficient to pay its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) each Loan Party will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) no Loan Party
will have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
after the Effective Date.

61

51167637.4

--------------------------------------------------------------------------------

 

(b)No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

SECTION 3.14.  Insurance.   Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  The Loan Parties believe that the insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries is
adequate and is customary for companies engaged in the same or similar
businesses operating in the same or similar locations.  

SECTION 3.15. Capitalization and Subsidiaries.   Schedule 3.15(a) sets forth (a)
a correct and complete list of the name and relationship to the Borrower and
each other Loan Party of each Subsidiary (including the amount and percentage of
Equity Interests owned by the Borrower or each other Loan Party, as applicable,
directly or indirectly, in each Subsidiary), (b) a true and complete listing of
each class of each of the Borrower’s authorized Equity Interests, of which all
of such issued Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Borrower and each
Subsidiary.  All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable. Schedule 3.15(b) sets forth a complete and accurate organization
chart, showing the ownership structure of the Borrower and each Subsidiary as of
the Effective Date.

SECTION 3.16. Security Interest in Collateral .  The provisions of the
Collateral Documents, taken collectively, create legal and valid Liens on all
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or agreement and
(b) Liens perfected only by possession (including possession of any certificate
of title), to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral.

SECTION 3.17. Employment Matters .  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened.  The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters. All payments due
from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Loan Party or such Subsidiary.  

SECTION 3.18.  Margin Regulations .  No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit hereunder will be used to buy or carry any Margin
Stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of any Loan Party only or of the Loan Parties and their Subsidiaries on
a consolidated basis) will be Margin Stock.

62

51167637.4

--------------------------------------------------------------------------------

 

SECTION 3.19.  Use of Proceeds .  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20.  No Burdensome Restrictions .  No Loan Party or Subsidiary is
subject to any Burdensome Restrictions except Burdensome Restrictions permitted
under Section 6.10.

SECTION 3.21.  Anti-Corruption Laws and Sanctions .  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all Material respects and are not knowingly engaged in any activity that could
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) any Loan Party, any Subsidiary, any of their
respective directors or officers or employees, or (b) to the knowledge of any
such Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.   No Borrowing or Letter of
Credit, use of proceeds, Transaction or other transaction contemplated by this
Agreement or the other Loan Documents will violate Anti-Corruption Laws or
applicable Sanctions.

SECTION 3.22.  EEA Financial Institutions .  No Loan Party is an EEA Financial
Institution.

SECTION 3.23.  Plan Assets; Prohibited Transactions .  None of the Loan Parties
or any of their Subsidiaries is an entity deemed to hold “plan assets” (within
the meaning of the Plan Asset Regulations), and neither the execution, delivery
or performance of the transactions contemplated under this Agreement, including
the making of any Loan and the issuance of any Letter of Credit hereunder, will
give rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

SECTION 3.24. Affiliate Transactions.   Except for the Managed Entities or as
set forth on Schedule 3.24 and for Persons that are engaged in the delivery of
health care services to patients for which a Loan Party or any of its
Subsidiaries performs management, administrative and/or business services that
would, but for the $[REDACTED] threshold referenced in the definition of
“Managed Entities”, constitute Managed Entities, as of the date of this
Agreement, there are no existing or proposed agreements, arrangements,
understandings or transactions between any Loan Party and any of the officers,
members, managers, directors, stockholders, parents, holders of other Equity
Interests, employees or Affiliates (other than Subsidiaries) of any Loan Party
or any members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to or have any direct or indirect
ownership, partnership, or voting interest in any Affiliate of any Loan Party or
any Person with which any Loan Party has a business relationship or which
competes with any Loan Party.

SECTION 3.25.  Health Care Matters.  Except as set forth on Schedule 3.25 and
without limiting or qualifying Section 3.07 or any other provision of this
Agreement:

(a)Compliance with Health Care Laws and Third Party Payor Programs.  Each Loan
Party, each Subsidiary and to the knowledge of the Loan Parties, each Managed
Entity, is in Material compliance with all applicable Health Care Laws and
applicable requirements of Third Party Payor Programs.  

63

51167637.4

--------------------------------------------------------------------------------

 

(b)Health Care Permits.  Each Loan Party, each Subsidiary, and to the knowledge
of the Loan Parties, each Managed Entity, holds all Material Health Care Permits
necessary for it to conduct its current business or operations.  All such Health
Care Permits are in full force and effect and there is no default under,
violation of, or other noncompliance in any Material respect with the terms and
conditions of any such Health Care Permit.  To the knowledge of the Loan
Parties, no condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, could reasonably be expected to
result in the suspension, revocation, termination, restriction, limitation,
modification or nonrenewal of any such Health Care Permit.  No Governmental
Authority has taken, or to the knowledge of the Loan Parties and Subsidiaries,
intends to take, action to suspend, revoke, terminate, place on probation,
restrict, limit, modify or not renew any Material Health Care Permit of a Loan
Party, Subsidiary or Managed Entity.  

(c)Licensed Providers.  To the knowledge of the Loan Parties, each Licensed
Provider holds all professional licenses and other Material Health Care Permits
required in the performance of such Licensed Provider’s duties for the Loan
Party, Subsidiary or Managed Entity, and, each such Health Care Permit is in
full force and effect.  To the knowledge of the Loan Parties, no suspension,
revocation, termination, impairment, modification or nonrenewal of any such
Health Care Permit is pending or threatened in writing.

(d)Proceedings; Audits.  To the knowledge of the Loan Parties, as of the
Effective Date, there are no pending or threatened investigations, inquiries,
legal suits, claims, audits, proceedings or actions (in each case, whether
civil, criminal, administrative or investigative) commenced, brought, conducted
or heard by or before, or otherwise involving, any Governmental Authority
(collectively, a “Proceeding”) against any Loan Party, Subsidiary or, to the
knowledge of the Loan Parties, any Managed Entity or Licensed Providers,
relating to any actual or alleged noncompliance with any applicable Health Care
Law or applicable requirement of any Third Party Payor Program. As of the
Effective Date, there currently exist no Material restrictions, deficiencies,
required plans of correction or other such remedial measures with respect to (i)
any Health Care Permit of any Loan Party or Subsidiary, or to the knowledge of
the Loan Parties, a Managed Entity, or (ii) the participation by any Loan Party
or Subsidiary or to the knowledge of the Loan Parties, a Managed Entity, in any
Third Party Payor Program.

(e)Third Party Payor Authorizations.  Each Loan Party and each Subsidiary and to
the knowledge of each Loan Party, each Managed Entity, holds in full force and
effect, all Third Party Payor Authorizations (if any) necessary to participate
in and be reimbursed by all Third Party Payor Programs in which it
participates.  To the knowledge of any Loan Party, there is no investigation,
audit, claim review, or other action pending or threatened in writing, which
could result in a suspension, revocation, termination, restriction, limitation,
modification or nonrenewal of any Third Party Payor Authorization or result in
the exclusion of a Loan Party, Subsidiary or Managed Entity from any Third Party
Payor Program.

(f)Overpayments.  No Loan Party or Subsidiary or to the knowledge of the Loan
Parties, any Managed Entity, (i) has knowingly retained a Material overpayment
received from, or failed to refund any Material amount due to, any Third Party
Payor Program in Material violation of any applicable Health Care Law; or (ii)
has received written notice of any Material overpayment or refunds due to any
Third Party Payor Program in Material violation of any applicable Health Care
Law.

(g)Material Statements.  No Loan Party or Subsidiary or to the knowledge of the
Loan Parties, any Managed Entity or any officer, affiliate, employee or agent of
a Loan Party or Subsidiary or Managed Entity, has made an untrue statement of a
Material fact or fraudulent statement to any Governmental Authority, failed to
disclose a Material fact that must be disclosed to any Governmental Authority,
or committed an act, made a statement or failed to make a statement that, at the
time such statement, disclosure or failure to disclose occurred, that
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

64

51167637.4

--------------------------------------------------------------------------------

 

(h)Prohibited Transactions.  No Loan Party, Subsidiary, nor, to the knowledge of
the Loan Parties, any Managed Entity or officer, affiliate or managing employee
of a Loan Party, Subsidiary or Managed Entity in such capacity on behalf of any
such entity, directly or indirectly, has (i) offered or paid or solicited or
received any remuneration, in cash or in kind, or made any financial
arrangements, in Material violation of any applicable Health Care Law; (ii)
given any gift or gratuitous payment of any kind, nature or description (whether
in money, property or services) in Material violation of any applicable Health
Care Law; (iii) made any contribution, payment or gift of funds or property to,
or for the private use of, any governmental official, employee or agent where
either the contribution, payment or gift or the purpose of such contribution,
payment or gift was illegal in any Material respect under the applicable laws of
any Governmental Authority having jurisdiction over such payment, contribution
or gift; (iv) established or maintained any unrecorded fund or asset for any
purpose or made any misleading, false or artificial entries on any of its books
or records in Material violation of applicable Health Care Laws; or (v) made any
payment to any person with the intention that any part of such payment would be
in Material violation of any applicable Health Care Law.  To the knowledge of
the Loan Parties, as of the Effective Date, no person has filed or has
threatened in writing to file against a Loan Party, Subsidiary or Managed
Entity, an action under any federal or state whistleblower statute related to
alleged noncompliance with applicable Health Care Laws, including under the
False Claims Act of 1863 (31 U.S.C. § 3729 et seq.).

(i)Exclusion.  No Loan Party nor any of its Subsidiaries, nor, to the knowledge
of the Loan Parties, any Managed Entity, Licensed Providers or owner, officer,
director, managing employee or person with a “direct or indirect ownership
interest” (as that phrase is defined in 42 C.F.R. § 420.201) in a Loan Party,
Subsidiary or Managed Entity, is (i) excluded from any Governmental Payor
Program, (ii) “suspended” or “debarred” from selling products to the U.S.
government or its agencies pursuant to the Federal Acquisition Regulation,
relating to debarment and suspension applicable to federal government agencies
generally (42 C.F.R. Subpart 9.4), (iii) debarred, disqualified, suspended or
excluded from participation in any Third Party Payor Program or is listed on the
General Services Administration list of excluded parties, nor, to the knowledge
of the Loan Parties, is any such debarment, disqualification, suspension or
exclusion threatened or pending, or (iv) made a party to any other action by any
Governmental Authority that may prohibit it from selling products or providing
services to any governmental or other purchaser pursuant to any federal, state
or local laws or regulations.

(j)Corporate Integrity Agreement.  No Loan Party, Subsidiary or, to the
knowledge of the Loan Parties, any Managed Entity, is a party to, or bound by,
any individual integrity agreement, corporate integrity agreement, corporate
compliance agreement or deferred prosecution agreement.

(k)Health Care Compliance Program.  Each Loan Party, Subsidiary and to the
knowledge of the Borrower, each Managed Entity maintains and adheres to, in all
Material respects, commercially reasonable compliance policies and procedures
designed to promote compliance with and to detect, prevent, and address
violations of all Material applicable Health Care Laws (the “Health Care
Compliance Program”).  No Loan Party, Subsidiary or, to the knowledge of
Borrower, Managed Entity is aware of any complaints from employees, independent
contractors, vendors, physicians, customers, patients or other persons that
could reasonably be considered to indicate a violation of Health Care Law.

(l)Managed Entities and Management Services Documents.  Schedule 3.25(l)
contains a complete and accurate list of each Managed Entity as of the Effective
Date. True and correct copies of all of the Management Services Documents (if
any) have been provided to the Administrative Agent prior to the date
hereof.  The Loan Parties and Subsidiaries are in compliance with their
obligations in all Material respects under the Management Services
Documents.  To the knowledge of Loan Parties and Subsidiaries, no Management
Services Document Termination Event or other event entitling any party thereto
to terminate any Management Services Document has occurred.  To the knowledge of
Loan Parties and Subsidiaries, all other parties to each Management Services
Document are in compliance in all Material respects with their respective
obligations thereunder.  

65

51167637.4

--------------------------------------------------------------------------------

 

(m)Product Regulatory Compliance.  Without limiting or qualifying any of the
foregoing:

(i)All the Products have been developed, tested, manufactured, distributed,
marketed and sold in compliance in all Material respects with all applicable FDA
Laws, including, without limitation, all requirements relating to pre-market
notification, good manufacturing practices and quality system regulations (21
CFR Part 820), labeling, advertising, record-keeping, and adverse event
reporting.

(ii)There have been no Product recalls or withdrawals by any Governmental
Authority.  To the Knowledge of the Borrower, there are no Material design
defects with respect to any Products.  No Loan Party or Managed Entity has been
required to file, nor has filed, a notification or other report with any
Governmental Authority concerning actual or potential hazards with respect to
any Product under any applicable Requirement of Law.

(iii)No clinical trial or pre-clinical trial for which any Loan Party,
Subsidiary or Managed Entity has any regulatory responsibilities under the FDCA,
the Food and Drugs Act (Canada) or the Food and Drug Regulations (Canada) has
been suspended, put on hold, or terminated prior to completion by the FDA or any
other Governmental Authority as a result of any failure to perform, or violation
of, such regulatory responsibilities by such Loan Party or Subsidiary.

(iii)No Loan Party or Product is subject to any active pending Material
investigation by the FDA (or other Governmental Authority regulating the
Products), or to the knowledge of the Loan Parties, Material investigation
threatened in writing by the FDA (or other Governmental Authority regulating the
Products).

(iv)No Loan Party, Subsidiary or Managed Entity has received or been subject to
an FDA Form 483, warning letter, untitled letter, notice of violation or similar
notice from the FDA or other Governmental Authority which remains unresolved and
would be reasonably expected to result individually or in the aggregate in a
Material Adverse Effect.

(v)Each Loan Party, Subsidiary and Managed Entity has made each required filing
with the FDA (or other Governmental Authority regulating the Products), except
where the failure to have made such a filing, or to have such filing valid and
in full force and effect, has not had, and would not reasonably be expected to
have, a Material Adverse Effect.

SECTION 3.26.  Information Privacy or Security Laws.  Without limiting or
qualifying Section 3.07 or any other provision of this Agreement, except as
could not be reasonably expected to result in a Material Adverse Effect, each of
the Loan Parties and Subsidiaries, and to the knowledge of the Loan Parties,
each Managed Entity, is in compliance with Information Privacy or Security Laws,
and has taken commercially reasonable steps, consistent with industry standards,
to the extent required by Requirements of Law, such that patient, health,
protected or personally identifiable information is protected against
unauthorized access, use, modification, disclosure or other misuse.  None of the
Loan Parties or Subsidiaries, or, to the knowledge of the Loan Parties, any
Managed Entity, has within the past three (3) years, suffered any breach of
unsecured protected health information, received any written notice from the
Office for Civil Rights for the U.S. Department of Health and Human Services or
any other Governmental Authority regarding any allegation regarding its failure
to comply with Information Privacy or Security Laws, nor made any notification
of such a breach or failure to the media or the Secretary of the U.S.

66

51167637.4

--------------------------------------------------------------------------------

 

Department of Health and Human Services pursuant to Information Privacy or
Security Laws, except as could not reasonably be expected to result in a
Material Adverse Effect.  Each of the Loan Parties and Subsidiaries and, to the
knowledge of the Loan Parties, each Managed Entity, in each case to the extent
required by Information Privacy or Security Laws, has undertaken required or
reasonable security risk assessments, surveys, audits, inventories, reviews,
analyses and/or assessments and remediated any deficiencies identified thereby,
and have provided training with respect to compliance with Information Privacy
or Security Laws to their “workforce” and, except where failure to do so would
not reasonably be expected to have a Material Adverse Effect, has entered into a
business associate agreement with each third party acting as a “business
associate” or “subcontractor” thereto (as such terms are defined in HIPAA).

SECTION 3.27.  Managed Entity Owner Physicians. Each person who owns a Managed
Entity (each, an “Owner Physician”): (i) has been duly licensed and registered,
and is in good standing by their state to engage in medical practice, and said
license and registration have not been suspended, revoked or restricted in any
manner, and (ii) to the extent such Owner Physician is engaged in the practice
of medicine, such Owner Physician has had valid professional liability insurance
in place in amounts not less than commercially reasonable levels and has not
indicated any intent to terminate or reduce his or her professional liability
coverage.

ARTICLE IV

 

Conditions

 

SECTION 4.01.  Effective Date .  The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each party hereto counterparts of this
Agreement signed on behalf of such party and (ii) duly executed copies of the
Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and a written
opinion of the Loan Parties’ counsel, addressed to the Administrative Agent, the
Issuing Bank and the Lenders, all in form and substance satisfactory to the
Administrative Agent.

(b)Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of the Loan Parties and their
Subsidiaries for the December 31, 2017 and December 31, 2018 fiscal years, (ii)
unaudited interim consolidated financial statements of the Loan Parties and
their Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of the Loan Parties and their Subsidiaries, as reflected in the
audited, consolidated financial statements described in clause (i) of this
paragraph and (iii) satisfactory Projections through the fiscal year ending
December 31, 2021.

(c)Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary,
Assistant Secretary or duly authorized

67

51167637.4

--------------------------------------------------------------------------------

 

officer, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and, in the case of the Borrower, its Financial
Officers, and (C) contain appropriate attachments, including the charter,
articles or certificate of organization or incorporation of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its bylaws or operating, management or
partnership agreement, or other organizational or governing documents, and (ii)
a good standing certificate for each Loan Party from its jurisdiction of
organization.

(d)No Default Certificate.  The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, (ii)
stating that the representations and warranties contained in the Loan Documents
are true and correct as of such date, and (iii) certifying as to any other
factual matters as may be reasonably requested by the Administrative Agent.

(e)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date.  All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.

(f)Lien Searches.  The Administrative Agent shall have received the results of a
recent lien search in form and substance satisfactory to the Administrative
Agent.

(g)Pay-Off Letter.  The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness required to be repaid and which
confirms that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated concurrently with such payment and
all letters of credit issued or guaranteed as part of such Indebtedness shall
have been cash collateralized or supported by a Letter of Credit.

(h)Funding Account.  The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i)Solvency.  The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Effective Date in form and
substance reasonably satisfactory to the Administrative Agent.

(j)Pledged Equity Interests; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to each Security Agreement, together with an undated stock or
limited liability company power(s), as applicable, for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged to the Administrative Agent pursuant to
each Security Agreement endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.

68

51167637.4

--------------------------------------------------------------------------------

 

(k)Filings, Registrations and Recordings.  The Administrative Agent shall have
received such documents requested by the Administrative Agent in its sole
discretion to be filed, registered or recorded reflecting the Administrative
Agent’s perfected Lien on the Collateral described.

(l)Insurance.  The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent.

(m)Letter of Credit Application.  The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date.  

(n)Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
the Administrative Agent in its sole discretion.

(o)Structure and Investment Documents. The corporate structure, ownership,
capital structure, any other debt instruments, Material accounts and governing
and constituent documents of the Loan Parties shall be delivered to and
reasonably acceptable to the Administrative Agent.

(p)USA PATRIOT Act, Etc.  The Administrative Agent shall have received, (x) at
least three (3) days prior to the Effective Date, all documentation and other
information regarding the Borrowers requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, the Criminal Code (Canada) and the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) to the extent requested in
writing of the Borrowers at least ten (10) days prior to the Effective Date, and
(y) a properly completed and signed IRS Form W-8 or W-9, as applicable, for each
Loan Party.

(q)Governmental Authorizations and Consents. Each Loan Party shall have obtained
all authorizations and consents of all Governmental Authorities and any other
required Person, in each case that are necessary in connection with the
transactions contemplated by the Loan Documents and the continuing operations of
the Borrower and its Subsidiaries and each of the foregoing shall be in full
force and effect and in form and substance reasonably  satisfactory to the
Administrative Agent. There shall be no (i) injunctions or temporary restraining
orders which, in the judgment of the Administrative Agent, would prohibit the
making of the Loans on the Effective Date or (i) litigation which could
reasonably be expected to result in a Material Adverse Effect on the Borrower
and its Subsidiaries.

(r)Legal and Regulatory Matters. All legal (including any tax implications) and
regulatory matters shall be satisfactory to the Administrative Agent and the
Lenders, including, without limitation, compliance with all applicable
requirements of the Regulations of the Board of Governors of the Federal Reserve
System, including Regulations, T, U and X.

(s)Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Toronto time, on October 31,
2019 (and, in the event such conditions are not so satisfied or waived, the
Revolving Commitments shall terminate at such time).

69

51167637.4

--------------------------------------------------------------------------------

 

SECTION 4.02.  Each Credit Event.   The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct with the same effect as though made on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all Material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be required to be true and correct in
all respects).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(d)No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a), (b), (c) or (d) of this Section, unless otherwise directed by
the Required Lenders, the Administrative Agent may, but shall have no obligation
to, continue to make Loans and an Issuing Bank may, but shall have no obligation
to, issue, amend, renew or extend, or cause to be issued, amended, renewed or
extended, any Letter of Credit for the ratable account and risk of Lenders from
time to time if the Administrative Agent believes that making such Loans or
issuing, amending, renewing or extending, or causing the issuance, amendment,
renewal or extension of, any such Letter of Credit is in the best interests of
the Lenders.

 

ARTICLE V

 

Affirmative Covenants

Until all of the Secured Obligations shall have been Paid in Full, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lenders that:

SECTION 5.01.  Financial Statements; Other Information .  The Borrower will
furnish to the Administrative Agent and each Lender:

(a)within one hundred twenty (120) days after the end of each fiscal year of the
Borrower, the audited consolidated, and management prepared consolidating, in
each case balance sheets of the Loan Parties and their Subsidiaries, and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, such consolidated financial statements reported on
by KPMG or another firm of independent public accountants of recognized national
standing (without a “going concern” or like qualification, commentary or
exception, and without any qualification or exception as to the scope of such
audit) to the effect

70

51167637.4

--------------------------------------------------------------------------------

 

that such consolidated financial statements present fairly in all Material
respects the financial condition and results of operations of the Loan Parties
and their Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants;

(b)within forty-five (45) days after the end of each fiscal quarter of the
Borrower, the unaudited consolidated and consolidating balance sheet of the Loan
Parties and their Subsidiaries and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all Material respects
the financial condition and results of operations of the Loan Parties and their
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer in substantially the form of
Exhibit C (each, a “Compliance Certificate”) (i) certifying as presenting fairly
in all Material respects the financial condition and results of operations of
the Loan Parties and their Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12(a)
and (b) and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

(d)within one hundred and twenty (120) days of the first day of each fiscal year
of the Borrower, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and cash flow
statement) of the Loan Parties and their Subsidiaries for each month of the
upcoming fiscal year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;

(e)concurrently with any delivery of financial statements under clause (a) or
(b) above, a detailed listing of all intercompany loans made by any Loan Party
to any Affiliate during such applicable period;

(f)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(g)promptly following any request therefor, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Loan
Parties and their Subsidiaries, or any audit of any of them as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request;

71

51167637.4

--------------------------------------------------------------------------------

 

(h)

promptly following any request therefor, (x) such other information regarding
the operations, changes in ownership of Equity Interests, business affairs and
financial condition of any Loan Party or any Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender (through
Administrative Agent) may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, the Criminal
Code (Canada) and the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada); and

(i)

promptly after any request therefor by the Administrative Agent or any Lender,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Borrower or any ERISA Affiliate may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided that if the Borrower or any ERISA Affiliate has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Borrower or the applicable ERISA Affiliate shall
promptly make a request for such documents and notices from such administrator
or sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.  

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC or any comparable agency in Canada) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
such materials are publicly available as posted on the System for Electronic
Document Analysis and Retrieval (SEDAR) or the Electronic Data Gathering,
Analysis and Retrieval system (EDGAR); or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether made available by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above. Each
Lender shall be solely responsible for timely accessing posted documents.

SECTION 5.02.  Notices of Material Events.   The Borrower will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a)the occurrence of any Default;

(b)receipt of any notice of any investigation by a Governmental Authority or any
litigation or proceeding commenced or threatened against any Loan Party or any
Subsidiary the result of which has had or could reasonably be expected to result
in a Material Adverse Effect;

(c)any Material change in accounting or financial reporting practices by the
Borrower or any Subsidiary;

(d)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $[REDACTED];

(e)within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment to a Swap Agreement, together
with copies of all agreements evidencing such Swap Agreement or amendment;

72

51167637.4

--------------------------------------------------------------------------------

 

(f)any change in the credit ratings from a credit rating agency, or the
placement by a credit rating agency of any Loan Party on a “Credit Watch” or
“WatchList” or any similar list, in each case with negative implications, or the
cessation by a credit rating agency of, or its intent to cease, rating such Loan
Party’s debt; and

(g)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.  Existence; Conduct of Business .  Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits Material to the conduct of
its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

SECTION 5.04.  Payment of Obligations.   Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
Material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or Subsidiary has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.  Maintenance of Properties .  Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property Material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06.  Books and Records; Inspection Rights .  Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, conduct at the Loan Party’s
premises field examinations of the Loan Party’s assets, liabilities, books and
records, including examining and making extracts from its books and records,
environmental assessment reports, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times, once per calendar year (unless a Default or an Event of Default has
occurred and is continuing, in which case as often as reasonably
requested).  The Loan Parties acknowledge that the Administrative Agent, after
exercising its right of inspection under this Agreement, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ assets
for internal use by the Administrative Agent and the Lenders.

SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.   Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws and Health Care Laws) and (ii) perform in all
Material respects its obligations under the Material Agreements to which it is a
party.  Each Loan Party

73

51167637.4

--------------------------------------------------------------------------------

 

will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.08.  Use of Proceeds.

(a)The proceeds of the Revolving Loans (including following an increase in the
Revolving Commitments under Section 2.09(e)) and the Letters of Credit will be
used for general corporate purposes of the Borrower and its Subsidiaries in the
ordinary course of business, including in refinancing on the Effective Date the
existing senior secured loans made to the Borrower, fees and expenses incurred
in connection with the closing of the Transactions on the Effective Date and
investments, Permitted Acquisitions and Restricted Payments to the extent
permitted hereunder. No part of the proceeds of any Loan and no Letter of Credit
will be used, whether directly or indirectly, (i) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X or (ii) to make any Acquisition other than Permitted Acquisitions.  

(b)The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.09.  Accuracy of Information .  The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no Material misstatement of fact or omits to
state any Material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.09; provided that with respect to the Projections, the Loan Parties
will cause the Projections to be prepared in good faith based upon assumptions
believed to be reasonable at the time.

SECTION 5.10.  Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company insurance in such amounts
(with no greater risk retention) and against such risks and such other hazards,
as is customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations.  The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
but no less frequently than annually, information in reasonable detail as to the
insurance so maintained.

SECTION 5.11.  Casualty and Condemnation .  The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any Material portion of the Collateral or the
commencement of any action or proceeding for the taking of any Material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement.

74

51167637.4

--------------------------------------------------------------------------------

 

SECTION 5.12. Depository Banks . No later than ninety (90) days after the
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion) and at all times thereafter, each Loan Party and its
Subsidiaries will maintain the Administrative Agent as its principal depository
bank (except with respect to present or future lockbox deposit accounts of the
Loan Parties and their Subsidiaries that exist on the Effective Date), including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business.  Following
the Effective Date, any newly formed or acquired Subsidiary of the Loan Parties
shall establish and maintain all of its lockbox deposit accounts with the
Administrative Agent. The Administrative Agent agrees to waive its right to
set-off and recoupment and a banker’s lien against any Segregated Health Care
Account to the extent required by law in accordance with Section 5.14(b).

SECTION 5.13.  Additional Collateral; Further Assurances .

(a)Subject to applicable Requirements of Law, each Loan Party will cause each of
its Domestic Subsidiaries (other than any JV Entity), in each case formed or
acquired after the Effective Date, within thirty (30) days of such formation or
acquisition, to become a Loan Party by executing a Joinder Agreement and such
Loan Party shall deliver legal opinions and documents consistent with those
delivered on the Effective Date, to the extent requested by the Administrative
Agent. In connection therewith, the Administrative Agent shall have received all
documentation and other information regarding such newly formed or acquired
Subsidiaries as may be required to comply with the applicable “know your
customer” rules and regulations, including the USA Patriot Act. Upon execution
and delivery thereof, each such Person (i) shall automatically become a Loan
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral, excluding any parcel of real property owned by any Loan
Party.

(b)Subject to applicable Requirements of Law, each Loan Party will cause (i)
[REDACTED]% of the issued and outstanding Equity Interests of each of its
Domestic Subsidiaries (excluding, for the avoidance of doubt, any JV Entity) and
(ii) [REDACTED]% (or such greater percentage that (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for U.S. federal income tax purposes to be treated as a deemed
dividend to such Foreign Subsidiary's U.S. parent and (2) could not reasonably
be expected to cause any Material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by the Borrower or any Domestic
Subsidiary (in each case excluding, for the avoidance of doubt, any JV Entity)
to be subject at all times, or, in the case of any such Foreign Subsidiary or
Domestic Subsidiary formed or acquired after the Effective Date, within thirty
(30) days of such formation or acquisition, to a first priority, perfected Lien
in favor of the Administrative Agent for the benefit of the Administrative Agent
and the other Secured Parties, pursuant to the terms and conditions of the Loan
Documents or other security documents as the Administrative Agent shall
reasonably request.

(c)Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any Requirement of Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties.  

75

51167637.4

--------------------------------------------------------------------------------

 

(d)If any Material assets (excluding any real property or improvements thereto
or any interest therein) are acquired by any Loan Party after the Effective Date
(other than assets constituting Collateral under the Security Agreements that
become subject to the Liens under the Security Agreements upon acquisition
thereof), the Borrower will (i) notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent or the Required Lenders,
cause such assets to be subjected to a Lien securing the Secured Obligations and
(ii)  take, and cause each applicable Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (d) of this
Section, all at the expense of the Loan Parties.

SECTION 5.14. Cash Management Systems. (a) Within (x) ninety (90) days after the
Effective Date and (y) ninety (90) days after the acquisition of any deposit
accounts as a result of a Permitted Acquisition permitted hereunder (in each
case under clauses (x) and (y), as such date may be extended by the
Administrative Agent in its sole discretion) and at all times thereafter, the
Borrower shall, and shall cause each other Loan Party to, enter into deposit
account control agreements with respect to each deposit account maintained or
acquired by the Borrower or any such Loan Party (other than (i) any payroll or
benefits account, (ii) any zero balance account, (iii) any withholding tax,
trust or fiduciary account, (iv) any deposit account held in Canada that has a
balance that does not exceed $[REDACTED] and any other deposit account held in
Canada if, in the reasonable determination of the Administrative Agent pursuant
to advice of counsel, such deposit account control agreement is not necessary
for the Administrative Agent, for the benefit of the Lenders, to have a first
priority Lien on such deposit accounts, (v) Segregated Health Care Accounts and
(vi) accounts maintained at the Administrative Agent, such excluded accounts
described in clauses (i)-(vi), collectively, the “Excluded Accounts”). Each
deposit account control agreement shall be in form and substance reasonably
satisfactory to the Administrative Agent.  After the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall be entitled
to deliver a notice to any financial institution of its exercise of control over
any deposit account subject to a deposit account control agreement. For greater
certainty, it is understood that, unless an Event of Default has occurred and is
continuing, the Borrower and any Loan Parties shall have absolute control of
such deposit accounts and the Administrative Agent agrees not to deliver any
such notice or instruction at any time other than during the occurrence of an
Event of Default that is continuing.

(b)In order to segregate and to facilitate perfection of the Administrative
Agent’s security interest in funds received from Governmental Payor Programs, to
the extent the Borrower or any other Loan Party or any Managed Entity receives
payments from a Government Payor Program as of the Effective Date, the Borrower
or such other Loan Party or such Managed Entity shall, within thirty (30) days
after the Effective Date (or, with respect to future participation in any
Governmental Payor Programs, prior to the Borrower s or such other Loan Party’s
receipt of payments from such Governmental Payor Programs) notify all
Governmental Authorities making any payments under any Governmental Payor
Program to make any such payments only to one or more Segregated Health Care
Accounts.  None of the Borrower or any other Loan Party nor any of their
respective Subsidiaries nor any Managed Entities shall deposit any funds to a
Segregated Health Care Account or direct or permit any other Person to deposit
any funds to a Segregated Health Care Account, other than payments received from
Governmental Payor Programs.  The Borrower and the other Loan Parties shall have
until the date that is ninety (90) days following (i) the Effective Date (or
such later date as may be agreed to by the Administrative Agent), or (ii) the
date the Borrower or other Loan Party begins receiving payments from any
Governmental Payor Program) to cause all amounts deposited into the Segregated
Health Care Accounts to be automatically swept on a daily basis to a deposit
account of the Borrower or another Loan Party pursuant to a Sweep Agreement (a
“Controlled Deposit Account”).  Any such Sweep Agreement will require such
depository bank (including, the Administrative Agent if it is the depository
bank) to waive all of its existing and future rights of recoupment and set-off
and banker’s lien against any Segregated Health Care Accounts, but shall permit
such depository bank (including, the Administrative Agent if it is the
depository bank) to maintain its existing and future rights of recoupment and
set-off and banker’s lien against any Controlled Deposit Account.

76

51167637.4

--------------------------------------------------------------------------------

 

SECTION 5.15.  Health Care.   Each Loan Party and its Subsidiaries shall, and
shall cause each Managed Entity to, and, to the extent such obligation is
imposed on a Loan Party, Subsidiary or Managed Entity by any Management Services
Document, shall cause any Managed Entity to:

(a) timely file or cause to be timely filed (after giving effect to any
extension duly obtained), materially accurate and complete notifications,
reports, submissions, Health Care Permit renewals and reports of every kind
whatsoever required by Health Care Laws in order for Loan Party, Subsidiary or
any Managed Entity to carry on its business;

(b) maintain in full force and effect, and free from restrictions or conditions,
all Health Care Permits necessary under Health Care Laws to carry on the
business of the Loan Parties, Subsidiary or any Managed Entity;

(c) at all times be in compliance in all Material respects with all applicable
Health Care Laws (including without limitation, FDA Laws and Information Privacy
or Security Laws) relating to the operation of the business of the Loan Party,
Subsidiary or Managed Entity;

(d) be and remain in compliance with all requirements for participation in, and
for licensure required to provide the goods or services that are reimbursable
under, Medicare, Medicaid and other Third Party Payor Programs;

(e) require all Licensed Providers to be in compliance with all applicable
Health Care Laws in the performance of their duties to or for a Loan Party,
Subsidiary or any Managed Entity, and to maintain in full force and effect all
professional licenses and other Health Care Permits required to perform such
duties;

(f) keep and maintain all records required to be maintained by any Governmental
Authority or otherwise under any Health Care Law;

(g) cause all business arrangements of a Loan Party, Subsidiary and any Managed
Entity to be structured to comply in all Material respects with all Health Care
Laws; and

(h)maintain a Health Care Compliance Program, provide regular Health Care
Compliance Program training to its directors and employees, modify the Health
Care Compliance Program from time to time as may be necessary to promote
continuing Material compliance with all applicable Health Care Laws, and upon
reasonable advance written request, permit the Administrative Agent (and/or its
consultants) to review any such Health Care Compliance Program.

SECTION 5.16.  Reportable Health Care Events.   Without limiting any of the
foregoing, the Loan Parties shall promptly notify the Administrative Agent and,
unless such delivery is in electronic form to the Administrative Agent (in which
case the Administrative Agent shall promptly forward to each Lender), each
Lender of each of the following:

(a)any breach or non-performance of, or any default under, any contractual
obligation of any Loan Party, Subsidiary or Managed Entity under, or any
violation of, or non-compliance with, any applicable Health Care Law, which
could reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Loan Party, Subsidiary or Managed Entity has taken, is taking or proposes
to take in respect thereof;

77

51167637.4

--------------------------------------------------------------------------------

 

(b)any Loan Party, Subsidiary or Managed Entity, hereafter becoming subject to
any civil or criminal investigations, inquiries or audits (other than
non-Material investigations, inquiries or audits occurring in the ordinary
course of business) involving and/or related to its compliance with applicable
Health Care Laws;

(c)a person with a “direct or indirect ownership interest” (as that phrase is
defined in 42 C.F.R. §420.201) in, or an officer or member of senior management
of, a Loan Party, Subsidiary or Managed Entity:  (i) has a civil monetary
penalty assessed against him or her pursuant to 42 U.S.C. §1320a-7a or is the
subject of a proceeding seeking to assess such penalty; (ii) has been excluded
from participation in a Federal Health Care Program (as that term is defined in
42 U.S.C. §1320a-7b) or is the subject of a proceeding seeking to assess such
exclusion; (iii) has been convicted (as that term is defined in 42 C.F.R.
§1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C.
§§669, 1035, 1347, 1518 or is the subject of a proceeding seeking to assess such
conviction; or (iv) has been named in an unsealed U.S. Attorney complaint made
or any other unsealed formal action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or unsealed qui tam action brought pursuant to 31 U.S.C.
§3729 et seq.;

(d)(i) any validation review, program integrity review or reimbursement audits
related to a Loan Party, Subsidiary or Managed Entity by any commission, board
or agency in connection with a Governmental Payor Program (other than
non-Material or routine reviews and audits in the ordinary course of business)
that could reasonably be expected to have a Material Adverse Effect or (ii) any
Loan Party, Subsidiary or Managed Entity having entered into any individual
integrity agreement, corporate integrity agreement, corporate compliance
agreement or deferred prosecution agreement;

(e)(i) the voluntary disclosure by a Loan Party, Subsidiary or Managed Entity to
a Governmental Authority of an overpayment in an amount greater than $[REDACTED]
relating to the submission of claims to such payor or (ii) the receipt of
written notice by a Loan Party, Subsidiary or Managed Entity of any Material
overpayment or refunds due to any Governmental Payor Program in Material
violation of any applicable Health Care Law;

(f)any revocation, suspension, termination, probation, restriction, limitation,
denial or non-renewal with respect to any Material Third Party Payor
Authorizations or participation in any Material Third Party Payor Program due to
the violation by any Loan Party, Subsidiary or Managed Entity, of applicable
Health Care Laws;

(g)the occurrence of any Management Services Document Termination Event or any
Physician Owner of a Managed Entity threatening to act in Material contravention
of a Management Services Document; or

(h)the FDA or other Governmental Authority initiates an enforcement action
against, or issues a Form 438 observation, recall, warning letter, notice of
violation letter or similar notice with respect to, any Loan Party or Subsidiary
or any Product.

SECTION 5.17.  Managed Entities, Management Services Documents and Management
Services Fees .  

(a)The Borrower shall promptly provide the Administrative Agent with an executed
copy of any Management Services Document entered into after the Effective Date
for any Managed Entity, including all Material amendments, waivers or
supplements with respect thereto. The Borrower shall promptly notify
Administrative Agent in writing at any time that any Person becomes a Managed
Entity and provide to Lender (i) such information about such Managed Entity as
the Administrative Agent may reasonably request, (ii) a fully executed set of
any Managed Services Documents relating to such

78

51167637.4

--------------------------------------------------------------------------------

 

Managed Entity in form and substance reasonably satisfactory to the
Administrative Agent or in a form substantially similar to those delivered on
the Effective Date and (iii) with respect to any Managed Entity in which any
Loan Party or Affiliate of a Loan Party has an ownership interest, a collateral
assignment of such Management Services Documents. The Borrower shall promptly
notify the Administrative Agent in writing of the occurrence of a change in
Owner Physician for a Managed Entity in which any Loan Party or Affiliate of a
Loan Party has an ownership interest and provide a fully executed copy of any
Managed Entity Owner Agreement and collateral assignment thereof for the new
Owner Physician.

(b)Each of the Loan Parties and each of their Subsidiaries, as applicable, will
(i) comply in all respects with all of its Material obligations under each
Management Services Document, (ii) promptly enforce and diligently pursue all of
its Material rights under each Management Services Document, and (iii) if ever
applicable, take all actions as may be necessary and appropriate to ensure that
each Managed Entity Security Agreement (if any) continues to create a valid and
enforceable, perfected security interest in and Lien on such Managed Entity’s
accounts receivable and other collateral in favor of the Loan Parties and their
Subsidiaries, as applicable, superior to and prior to the rights of all third
persons and subject to no other Liens.  

(c)The Loan Parties and their Subsidiaries will from time to time, but not less
frequent than quarterly, invoice and collect their management services fees
under any existing Management Services Agreement and deposit them in a
Controlled Deposit Account (or other deposit account of a Loan Party maintained
with the Administrative Agent (other than a Segregated Health Care Account)).

SECTION 5.18. JV Entity Accounts.   The Borrower shall maintain control of the
operations and management of the JV Entities (including, without limitation,
maintaining sole signing authority over all deposit accounts of each JV Entity)
in accordance with the applicable JV Entity Documents. The Borrower shall cause
each JV Entity to deposit the Available JV Entity Cash Flow directly into a
Controlled Deposit Account (or other deposit account of a Loan Party maintained
with the Administrative Agent (other than a Segregated Health Care Account))
within thirty (30) days of the end of each calendar month.

SECTION 5.19. Post-Closing Obligations.   

(a)The Borrower will use commercially reasonable efforts to deliver to the
Administrative Agent a Collateral Access Agreement from the lessor of the leased
property listed on Schedule 3.05 at which material books and records (electronic
or physical) are located for which the Administrative Agent has reasonably
requested a Collateral Access Agreement following a request by the
Administrative Agent.

(b)As soon as reasonably practicable, but in no event later than fourteen (14)
days after the Effective Date (or such later date as is agreed to by the
Administrative Agent in its sole discretion), the Loan Parties shall deliver or
cause to be delivered to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent, (i) evidence of insurance
coverage (including, without limitation, ACORD Form 28 certificates or similar
form of insurance certificate) maintained by the Loan Parties and their
Subsidiaries in form, scope, and substance satisfying the requirements of
Section 5.10 and otherwise reasonably satisfactory to the Administrative Agent
and (ii)  additional insured or loss payee, as applicable, endorsements with
respect to each such insurance certificate delivered by the Loan Parties to the
Administrative Agent.

79

51167637.4

--------------------------------------------------------------------------------

 

ARTICLE VI

 

Negative Covenants

Until all of the Secured Obligations shall have been Paid in Full, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lenders that:

SECTION 6.01.  Indebtedness.   No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a)the Secured Obligations (including, without limitation, any increase in the
Revolving Commitments under Section 2.09(e));

(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;

(e)Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$[REDACTED] at any time outstanding;

(f)Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e) and (i) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness, (ii) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party or
any Subsidiary, (iii) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such Original Indebtedness is required to
become obligated with respect to such Refinance Indebtedness, (iv) such
Refinance Indebtedness does not result in a shortening of the average weighted
maturity of

80

51167637.4

--------------------------------------------------------------------------------

 

such Original Indebtedness and (v) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness;

(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h)Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(i)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (i) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) above, shall not exceed
$[REDACTED] at any time outstanding; and

(j)the JV Entity Permitted Debt;

(k)the GAA Earnout and the Guarantee by the Borrower of GAA Asset Purchase
Agreement and the GAA Equity Purchase Agreement;

(l)the Existing Intercompany Indebtedness and Guarantees by GAA or [REDACTED] of
such  Indebtedness; provided that all such Existing Intercompany Indebtedness
shall be subordinated to the Secured Obligations on terms satisfactory to the
Administrative Agent in its sole discretion; provided further that all of CRH
Delaware’s rights, title and interest in the Existing Intercompany Indebtedness
and all payments from time to time due or to become due, and all security
interests granted to secure such Indebtedness, shall be assigned to the
Administrative Agent on terms satisfactory to the Administrative Agent in its
sole discretion;

(m)other unsecured Indebtedness in an aggregate principal amount not exceeding
$[REDACTED] at any time outstanding; and

(n)Intragroup Obligations, to the extent permitted under this Agreement.  

Notwithstanding anything to the foregoing, the Borrower shall not consent to the
incurrence of Indebtedness by any JV Entity (other than JV Entity Permitted
Debt) without the prior written consent of the Required Lenders.

SECTION 6.02.  Liens.   No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a)Liens created pursuant to any Loan Document;

(b)Permitted Encumbrances;

81

51167637.4

--------------------------------------------------------------------------------

 

(c)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and related Refinance Indebtedness;

(d)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (iii) such
Liens shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(e)any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and related Refinance
Indebtedness;

(f)Liens of a collecting bank arising in the ordinary course of business under
Section 4‑208 of the UCC and any analogous or similar legislation in Canada in
effect in the relevant jurisdiction covering only the items being collected
upon, including customary rights of set-off or combinations of accounts in favor
of a financial institution with respect to deposits maintained by it;

(g)Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(h)Liens arising from precautionary UCC or PPSA financing statements regarding
operating leases or other obligations not constituting Indebtedness;

(i)Liens securing insurance premiums financing arrangements, so long as such
Liens are limited to the applicable unearned insurance premiums; and

(j)Liens securing the Existing Intercompany Indebtedness; provided that (i) such
Liens shall not apply to any other property or asset of any Loan Party or
Subsidiary other than CRH GAA, [REDACTED] and GAA and (ii) such Liens shall
secure only those obligations which they secure on the date hereof.

SECTION 6.03.  Fundamental Changes.   

(a)No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Subsidiary of the Borrower may merge
into the Borrower or another Loan Party in a transaction in which the Borrower
or such other Loan Party is the surviving entity, (ii) any Loan Party (other
than the Borrower) may merge into any other Loan Party in a transaction in which
the surviving entity is a Loan Party and (iii) any Subsidiary that is not a Loan
Party may liquidate or dissolve so long as such Subsidiary did not generate more
than [REDACTED]% of

82

51167637.4

--------------------------------------------------------------------------------

 

EBITDA of the Loan Parties and their Subsidiaries on a consolidated basis for
the four (4) fiscal quarter period most recently ended and did not have total
assets of equal to or greater than [REDACTED]% of the total assets of the Loan
Parties and their Subsidiaries on a consolidated basis as of the end of the most
recent four (4) fiscal quarters, and the assets of such liquidated or dissolved
Subsidiary are Disposed of to the Borrower or another Loan Party; provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.

(b)No Loan Party will consummate a Division as the Dividing Person unless the
surviving persons each become a Loan Party and grant security in favor of the
Administrative Agent as required hereby. Without limiting the foregoing, if any
Loan Party that is a limited liability company consummates a Division (with or
without the prior consent of the Administrative Agent as required above), each
Division Successor shall be required to comply with the obligations set forth in
Section 5.13 and the other further assurances obligations set forth in the Loan
Documents and become a Loan Party under this Agreement and the other Loan
Documents.

(c)No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Loan Parties and
their respective Subsidiaries on the date hereof and businesses reasonably
related thereto.

(c)No Loan Party will, nor will it permit any Subsidiary to change its fiscal
year or any fiscal quarter from the basis in effect on the Effective Date.

(d)No Loan Party will change the accounting basis upon which its financial
statements are prepared.

(e)No Loan Party will change the tax filing elections it has made under the
Code.

SECTION 6.04.  Investments, Loans, Advances and Acquisitions .  No Loan Party
will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

(a)Permitted Investments, subject to a perfected security interest in favor of
the Administrative Agent for the benefit of the Secured Parties;

(b)investments in existence on the date hereof and described in Schedule 6.04;

(c)investments by the Loan Parties and their Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (i) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreements (subject to
the limitations applicable to Equity Interests of a Foreign Subsidiary referred
to in Section 5.14) and (ii) the aggregate amount of investments by Loan Parties
in Subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under Section 6.04(d) and outstanding Guarantees
permitted under Section 6.04(e)) shall not exceed $[REDACTED] at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

83

51167637.4

--------------------------------------------------------------------------------

 

(d)loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to a Loan Party or any other Subsidiary, provided that the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with outstanding investments permitted under Section 6.04(c)
and outstanding Guarantees permitted under Section 6.04(e)) shall not exceed
$[REDACTED] at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

(e)Guarantees constituting Indebtedness permitted by Section 6.01, provided
that (i) the aggregate principal amount of Indebtedness of Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (ii) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (ii) to the proviso to
Section 6.04(d)) shall not exceed $[REDACTED] at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(f)loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $[REDACTED] in the aggregate made per employee during the term of
this Agreement and a maximum of $[REDACTED] in the aggregate made for all
employees during the term of this Agreement;

(g)notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;

(h)investments in the form of Swap Agreements permitted by Section 6.07;

(i)investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any
Subsidiary (including in connection with a permitted acquisition), so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j)investments received in connection with the disposition of assets permitted
by Section 6.05;

(k)investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l)investments consisting of a Permitted Acquisition; and

(m)loans or advances constituting JV Entity Permitted Debt.

Notwithstanding the foregoing, no Loan Party or any of their Subsidiaries shall
make any loans or advances to any JV Entity (other than loans or advances
constituting JV Entity Permitted Debt), without the prior written consent of the
Required Lenders.

SECTION 6.05.  Asset Sales .  No Loan Party will, nor will it permit any
Subsidiary to, Dispose (in one transaction or in a series of transactions and
whether effected pursuant to a Division or otherwise) of any asset, including
any Equity Interest owned by it, except:

(a)Dispositions of (i) Inventory in the ordinary course of business and (ii)
used, obsolete, worn out or surplus equipment or property in the ordinary course
of business;

84

51167637.4

--------------------------------------------------------------------------------

 

(b)Dispositions of assets to the Borrower or any Subsidiary, provided that any
such Dispositions involving a Subsidiary that is not a Loan Party shall be made
in compliance with Section 6.09; provided further that for transactions where
any Loan Party is a foreign entity, such Dispositions among Loan Parties are
permitted only so long as the transferee Loan Party is in the same country as
the transferor Loan Party or if transfers are to a Loan Party organized in the
United States or Canada;

(c)Dispositions of Accounts, including cash or cash equivalents (excluding sales
or dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;

(d)Dispositions of Permitted Investments and other investments permitted by
clauses (i) and (k) of Section 6.04;

(e)Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and

(f)Dispositions of assets (other than Equity Interests in a Subsidiary) that are
not permitted by any other clause of this Section, provided that the aggregate
fair market value of all assets Disposed of in reliance upon this paragraph (f)
shall not exceed $[REDACTED] during any fiscal year of the Borrower;

provided that all Dispositions permitted under this Section 6.05 (other than
those permitted by paragraphs (b), (d) and (f) above) shall be made for fair
value.

SECTION 6.06.  Sale and Leaseback Transactions .  No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred.

SECTION 6.07.  Swap Agreements .  No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.   

(a)No Loan Party will, nor will it permit any Subsidiary to, declare or make, or
agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except:

(i)the Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock,

85

51167637.4

--------------------------------------------------------------------------------

 

(ii)Subsidiaries (including JV Entities) may declare and pay dividends ratably
with respect to their Equity Interests (with respect to JV Entities, in
accordance with the applicable JV Entity Documents),

(iii)the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries in an aggregate amount, together with the
Restricted Payments made pursuant to Section 6.08(a)(iv) and (vi), not to exceed
$[REDACTED] in any fiscal year,

(iv)open market purchases for not greater than fair market value of Equity
Interests of the Borrower from unrelated third parties, which Equity Interests
are immediately cancelled upon repurchase in an aggregate amount, together with
the Restricted Payments made pursuant to Section 6.08(a)(iii) and (vi), not to
exceed $[REDACTED] in any fiscal year,

(v)any purchase, redemption or acquisition of Equity Interests pursuant to the
Option to Purchase Stock dated as of December 1, 2014 by and among CRH Delaware,
[REDACTED] and [REDACTED] and

(vi)the Borrower may make dividends and distributions in an aggregate amount,
together with the Restricted Payments made pursuant to Section 6.08(a)(iii) and
(iv), not to exceed $[REDACTED] in any fiscal year; provided that the Borrower
may make such dividends and distributions pursuant to this Section 6.08(vi) only
so long as both before and after giving effect to payment of such dividend or
distribution, (w) no Default or Event of Default has occurred and is continuing
or would occur as a result thereof, (x) Liquidity shall not be less than
$[REDACTED], (y) the Total Leverage Ratio (calculated based upon the most recent
Compliance Certificate received by the Administrative Agent) of the Borrower for
the four consecutive fiscal quarters most recently ended will not be greater
than 2.75 to 1.00 and (z) the Borrower has delivered to the Administrative Agent
a certificate evidencing such calculation.

(b)No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i)payment of Indebtedness created under the Loan Documents;

(ii)payment of any interest, principal or other obligations under or in respect
of any Indebtedness permitted under Section 6.01, subject, in each such case, to
each applicable subordination or intercreditor agreement with the Administrative
Agent and to Section 6.13;

(iii)refinancings of Indebtedness to the extent permitted by Section 6.01; and

(iv)payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05.

86

51167637.4

--------------------------------------------------------------------------------

 

SECTION 6.09.  Transactions with Affiliates.   No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any investment permitted by Sections 6.04(c)
or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04(f), (g) the payment of reasonable fees to directors
of the Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or its Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, equity
options and equity ownership plans approved by the Borrower’s board of
directors.

SECTION 6.10.  Restrictive Agreements.   No Loan Party will, nor will it permit
any Subsidiary to,  directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary, in each case in any Material respect; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document, (ii) the foregoing shall not apply
to customary restrictions and conditions granted by the Loan Parties in good
faith and contained in agreements entered into in the normal course of business,
(iii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition), (iv)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (v) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents; Additional Equity of Managed
Entities .  

(a)No Loan Party will, nor will it permit any Subsidiary to, amend, modify or
waive any of its rights under (i) to the extent adverse in a Material respect to
the interests of the Administrative Agent or the Lenders, its charter, articles
or certificate of organization or incorporation and bylaws or operating,
management or partnership agreement, or other organizational or governing
documents, including without limitation, any JV Entity Document, (ii) any Sweep
Agreement, (iii) to the extent adverse in a Material respect to the interests of
the Administrative Agent or the Lenders, any agreement relating to any Existing
Intercompany Indebtedness or (iv) to the extent adverse in a Material respect to
the interests of the Administrative Agent or the Lenders, any of the JV Entity
Documents.

(b)No Loan Party will, nor will it permit any Subsidiary to, amend, terminate,
or otherwise modify (or permit any amendment, termination or modification of)
any of the Management Services Documents, except for any such amendments or
other modifications which are disclosed in all Material respects to the
Administrative Agent and not Materially adverse to the interests of
Administrative Agent or any Lender.

87

51167637.4

--------------------------------------------------------------------------------

 

SECTION 6.12. Financial Covenants .

(a)Interest Charge Coverage Ratio.  The Borrower will not permit the Interest
Charge Coverage Ratio, for any period of four consecutive fiscal quarters ending
on the last day of any fiscal quarter, commencing with the fiscal quarter ending
December 31, 2019, to be less than 3.00 to 1.00.

(b)Total Leverage Ratio.  The Borrower will not permit the Total Leverage Ratio,
for any period of four consecutive fiscal quarters ending on the last day of any
fiscal quarter, commencing with the fiscal quarter ending December 31, 2019, to
be greater than 3.00 to 1.00.

(c)Capital Expenditures.  The Borrower will not, nor will it permit any
Subsidiary to, incur or make any Capital Expenditures in the aggregate during
any fiscal year in an amount exceeding $[REDACTED].

SECTION 6.13. Intragroup Obligations .

(a)If and for as long as an Event of Default has occurred and is continuing, or
if a Default would result from payment of Intragroup Obligations by one Loan
Party to another, payment of Intragroup Obligations is hereby postponed to the
indefeasible payment in full in cash of the Secured Obligations and the
termination of all Revolving Commitments, and:

(i)any Loan Party that is indebted to another Loan Party shall neither make nor
be entitled to make and any Loan Party to whom the Intragroup Obligations are
owed shall not receive or be entitled to receive any payment, prepayment or
other compensation in respect of the Intragroup Obligations, and if a Loan Party
to whom the Intragroup Obligations are owed receives any payment, prepayment or
other compensation in respect of the Intragroup Obligations contrary to this
Section 6.13, the payment, prepayment or compensation shall be held by the
recipient Loan Party in trust for the Lenders and the other Secured Parties,
separate and apart from its own property, and shall be immediately paid over to
the Administrative Agent for application to the Secured Obligations; and

(ii)no Loan Party to whom Intragroup Obligations are owed shall be entitled to
accelerate the time for payment of the Intragroup Obligations, commence an
involuntary proceeding or file an involuntary petition with respect to the
liquidation, reorganization or other relief in respect of the indebted Loan
Party (or the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official with respect thereto) or participate in any
Bankruptcy Event of the indebted Loan Party, initiate or participate in any
similar proceeding, or initiate or participate in any proceeding claiming
judgment for payment or performance of any of those Intragroup Obligations.

(b)Each Loan Party acknowledges that, under the terms of the Collateral it has
granted, all Intragroup Obligations owing to it are assigned as security to the
Administrative Agent for the benefit of the Secured Parties.  Upon any Secured
Obligations becoming due and payable under Section 7.01, the Administrative
Agent may with the consent of the Required Lenders terminate the postponement in
Section 6.13(a) as to any or all Intragroup Obligations, in which case those
Intragroup Obligations shall be paid to the Administrative Agent or as it
directs free of any set off, counterclaim, defense or other right that the Loan
Party, or any of them, owing Intragroup Obligations may assert against the Loan
Party, or any of them, to whom Intragroup Obligations are owed.

88

51167637.4

--------------------------------------------------------------------------------

 

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default . If any of the following events (“Events of
Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.01(a) through (c), 5.02(a), 5.03 (with respect
to a Loan Party’s existence) or 5.08 or in Article VI;

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d)), and such failure shall continue
unremedied for a period of (i) seven (7) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01 (other than Section 5.01(a) through (c)),
5.02 (other than Section 5.02(a)), 5.03 through 5.07, 5.10, 5.11 or 5.13 of this
Agreement or (ii) thirty (30) days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of any other Section of this Agreement or any other Loan
Document;

(f)any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by the terms of Section 6.05;

89

51167637.4

--------------------------------------------------------------------------------

 

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of a
Loan Party or any Subsidiary or its debts, or of a substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i)any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)any Loan Party or any Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally, to pay
its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Loan Party or any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment or any Loan Party or any Subsidiary shall fail within thirty (30) days
to discharge one or more non-monetary judgments or orders which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)a Change in Control shall occur;

(n)the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty or any Obligation Guaranty to which it is a party, or shall give notice
to such effect;

(o)except as permitted by the terms of any Collateral Document or this Agreement
(i) any Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien, in each case other than solely as a result of an action or failure to act
by the Administrative Agent;

90

51167637.4

--------------------------------------------------------------------------------

 

(p)any Collateral Document shall fail to remain in full force or effect except
solely due to an action or failure to act by the Administrative Agent or any
action shall be taken by a Loan Party to discontinue or to assert the invalidity
or unenforceability of any Collateral Document;

(q)a Loan Party or any of its directors, officers, partners, members, owners,
trustees, employees, agents, administrators, managers, representatives or
advisors asserts or claims that any material provision of any Loan Document for
any reason ceases to be valid, binding and enforceable in accordance with its
terms (or any Loan Party shall challenge the enforceability of any Loan Document
or shall assert in writing, or engage in any action or inaction that evidences
its assertion, that any provision of any of the Loan Documents has ceased to be
or otherwise is not valid, binding and enforceable in accordance with its
terms);

(r)a Loan Party or any of its directors, officers, partners, members, owners,
trustees, employees, agents, administrators, managers, representatives or
advisors or any holder of Intragroup Obligations shall for any reason challenge
the enforceability of the subordination provisions with respect to any
Intragroup Obligations or shall assert in writing, or engage in any action or
inaction that evidences its assertion, that any such subordination provision has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms;  

(s)any Loan Party, Subsidiary or Managed Entity is required to pay a fine,
penalty, settlement amount or other payment (whether imposed by judicial order
or settlement) which, individually or in the aggregate, would result in a
Material Adverse Effect (except to the extent covered by insurance as to which
the insurer does not dispute coverage) for any violation or alleged violation of
any Health Care Law;

(t)any Loan Party, Subsidiary or Managed Entity receives notice that it will be
excluded from participation in a Governmental Payor Program or that a Product
will be recalled and such event could reasonably be expected, individually or in
the aggregate for all such events, to have a Material Adverse Effect; or

(u)if any Loan Party, Subsidiary or Managed Entity defaults in the performance
of, or compliance with, any term of any Management Services Document to which it
is a party, subject to any applicable cure periods contained therein; (ii) any
provision of any Management Services Document, at any time after its execution
and delivery and for any reason other than as expressly permitted thereunder or
hereunder, ceases to be in full force and effect; (iii) any Loan Party contests
in any manner the validity or enforceability of any provision of any Management
Services Document; or (iv) any Loan Party denies that it has any further
liability or obligation under any provision of any Management Services Document
to which it is a party, or purports to revoke, terminate or rescind any
provision of any Management Services Document to which it is a party, and, in
the case of any of clauses (i) through (iv), such event, when taken together
with any such events occurring with respect to other Loan Parties, could
reasonably be expected to have a Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the direction
of the Required Lenders shall, by notice to the Borrower, take any of the
following actions, at the same or different times:  (i) terminate the Revolving
Commitments (including the Swingline Commitment), whereupon the Revolving
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, but ratably as among the Classes of
Loans and the Loans of each Class at the time outstanding, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), whereupon the

91

51167637.4

--------------------------------------------------------------------------------

 

principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j) hereof; and in the case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Revolving Commitments (including the Swingline Commitment) shall automatically
terminate and the principal of the Loans then outstanding, and cash collateral
for the LC Exposure, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent at the direction of the Required Lenders shall increase the rate of
interest applicable to the Loans and other Obligations as set forth in this
Agreement and exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC and the PPSA.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Authorization and Action.

(a)Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties and each Issuing Bank hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or such Issuing Bank’s behalf.  Without
limiting the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise

92

51167637.4

--------------------------------------------------------------------------------

 

of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any other Loan Party, any Subsidiary or any Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.
Nothing in this Agreement shall require the Administrative Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature.  Without limiting the generality of the
foregoing:

(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank, any other Secured Party or holder
of any other obligation other than as expressly set forth herein and in the
other Loan Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby; and

(ii)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)None of any syndication agent or the Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

93

51167637.4

--------------------------------------------------------------------------------

 

(f)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).  Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

(g)The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Secured Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by it under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

94

51167637.4

--------------------------------------------------------------------------------

 

(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or (vi)
the creation, perfection or priority of Liens on the Collateral.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03. Posting of Communications.

(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

95

51167637.4

--------------------------------------------------------------------------------

 

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY SYNDICATION AGENT OR THE ARRANGER OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

(d)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e)Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Revolving Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be.  The terms “Issuing Banks”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in

96

51167637.4

--------------------------------------------------------------------------------

 

any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Loan Party, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

SECTION 8.05. Successor Administrative Agent.

(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a bank with an office in New York, New York and Toronto,
Ontario or an Affiliate of any such bank.  In either case, such appointment
shall be subject to the prior written approval of the Borrower (which approval
may not be unreasonably withheld and shall not be required while an Event of
Default has occurred and is continuing).  Upon the acceptance of any appointment
as Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security
interest),  and (ii) the Required Lenders shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that (A) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each Issuing Bank.  Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article, Section 2.17(d) and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

97

51167637.4

--------------------------------------------------------------------------------

 

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks.

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan document pursuant to which it shall have become a Lender
hereunder.

(c)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

SECTION 8.07. Collateral Matters.

(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the

98

51167637.4

--------------------------------------------------------------------------------

 

Loan Documents may be exercised solely by the Administrative Agent on behalf of
the Secured Parties in accordance with the terms thereof.  In its capacity, the
Administrative Agent is a “representative” of the Secured Parties within the
meaning of the term “secured party” as defined in the UCC.  In the event that
any Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  

(b)In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document.  By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

SECTION 8.08. Credit Bidding.   The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, the Companies’ Creditors Arrangement Act (Canada), the Bankruptcy and
Insolvency Act (Canada) and the Winding Up and Restructuring Act (Canada), or
any similar laws in any other jurisdictions to which a Loan Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law.  In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for  the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the

99

51167637.4

--------------------------------------------------------------------------------

 

acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle  and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action.  Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

SECTION 8.09. Certain ERISA Matters.   

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger  and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Revolving Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

100

51167637.4

--------------------------------------------------------------------------------

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

(i)none of the Administrative Agent, or the Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as
amended from time to time) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement is a fiduciary under ERISA or the Code, or both, with respect to
the Loans, the Letters of Credit, the Revolving Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent, or the Arranger or any their respective Affiliates for investment advice
(as opposed to

101

51167637.4

--------------------------------------------------------------------------------

 

other services) in connection with the Loans, the Letters of Credit, the
Revolving Commitments or this Agreement.

(c)The Administrative Agent, and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Revolving Commitments for
an amount less than the amount being paid for an interest in the Loans, the
Letters of Credit or the Revolving Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices .  

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

 

 

(i)

if to any Loan Party, to it in care of the Borrower at:

 

CRH Medical Corporation

227 Bellevue Way, NE, #188

Bellevue, WA USA 98004

Attn: [REDACTED]

Fax No: [REDACTED]

Email: [REDACTED]

 

With a copy to:

 

Blake, Cassels & Graydon LLP

595 Burrard Street, Suite 2600

Vancouver BC V7X 1L3

Attn: [REDACTED]

Telephone: [REDACTED]

Fax No: [REDACTED]

Email: [REDACTED]

 

102

51167637.4

--------------------------------------------------------------------------------

 

(ii) if to the Administrative Agent, the Swingline Lender, or Chase in its
capacity as an Issuing Bank, to JPMorgan Chase Bank, N.A., Toronto Branch at:

 

JPMorgan Chase Bank, N.A., Toronto Branch

66 Wellington Street West, Floor 45

Toronto, Ontario, M5K 1E7, Canada

Attention: [REDACTED]

Telephone: [REDACTED]

Fax No: [REDACTED]

Email: [REDACTED]

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

4 New York Plaza

New York, NY 10004

Attention: [REDACTED]

Telephone: [REDACTED]

Email: [REDACTED]

 

(iii) if to any other Lender or Issuing Bank, to it at its address or fax number
set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems or Approved Electronic Platforms, as applicable, to
the extent provided in paragraph (b) below shall be effective as provided in
such paragraph.

 

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems or Approved Electronic Platforms, as
applicable, or pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Section 5.01(d)
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  Each of the Administrative Agent and the Borrower (on behalf of the
Loan Parties) hereby agree to accept notices and other communications to it
hereunder by using Electronic Systems or Approved Electronic Platforms, as
applicable.  Unless the Administrative Agent otherwise proscribes, all such
notices and other communications (i) if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, if such posting is not sent during the normal business
hours of the recipient, such posting shall be deemed to have been sent at the
opening of business on the next Business Day of the recipient.

 

(c)Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.  

103

51167637.4

--------------------------------------------------------------------------------

 

SECTION 9.02.  Waivers; Amendments.   

(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Subject to Section 2.14(c) and Section 9.02(e) below, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (i) in the case of this Agreement, except as
otherwise set forth in Section 2.09(f), pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Revolving Commitment of
any Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender), (B) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby (except that any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (B)), (C) postpone any scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any date for the payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender (including any such Lender that is a Defaulting Lender) directly affected
thereby, (D) change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (E) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby, (F)
change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (G) release any Guarantor from its obligation under its Loan
Guaranty or Obligation Guaranty (except as otherwise permitted herein or in the
other Loan Documents), without the written consent of each Lender (other than
any Defaulting Lender), (H) except as provided in clause (c) of this Section or
in any Collateral Document, release or subordinate all or substantially all of
the Collateral without the written consent of each Lender (other than any
Defaulting Lender) or (I) subordinate the Secured Obligations under the Loan
Documents in right of payment to any other Indebtedness without the written
consent of each Lender (other than any Defaulting Lender); provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Swingline Lender or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent, the Swingline
Lender or the Issuing Bank, as the case may be (it being understood that any
amendment to Section 2.20 shall require the consent of the

104

51167637.4

--------------------------------------------------------------------------------

 

Administrative Agent, the Swingline Lender and the Issuing Bank); provided
further that no such agreement shall amend or modify the provisions of Section
2.07 or any letter of credit application and any bilateral agreement between the
Borrower and the Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit
or the respective rights and obligations between the Borrower and the Issuing
Bank in connection with the issuance of Letters of Credit without the prior
written consent of the Administrative Agent and the Issuing Bank,
respectively.  The Administrative Agent may also unilaterally amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04. Any amendment, waiver or other modification of this Agreement or any other
Loan Document that by its terms affects the rights or duties under this
Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time.

(c)The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property provides written notice to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such notice, without further inquiry), and to the extent that the property
being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
provided by such Subsidiary, (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that the Administrative Agent may, in its discretion, release
its Liens on Collateral valued in the aggregate not in excess of $[REDACTED]
during any calendar year without the prior written authorization of the Required
Lenders (it being agreed that the Administrative Agent may rely conclusively on
one or more certificates of the Borrower as to the value of any Collateral to be
so released, without further inquiry).  Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.

(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that concurrently with such replacement, (i) another bank or
other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then

105

51167637.4

--------------------------------------------------------------------------------

 

accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement
Lender.  Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (b) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to an be bound by the terms
thereof; provided that following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto.

(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any obvious error or any
error, ambiguity, defect or inconsistency or omission of a technical or
immaterial nature in any relevant provision.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.   

(a)The Loan Parties, jointly and severally, shall pay all (i) reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic System
or Approved Electronic Platform) of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement, collection
or protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of‑pocket expenses reasonably
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.  Expenses being reimbursed by the Loan Parties under
this Section include, without limiting the generality of the foregoing, fees,
costs and expenses incurred in connection with:

 

(A)

Taxes, fees and other charges for (i) lien searches and (ii) filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;

 

(B)sums paid or incurred to take any action required of any Loan Party under the
Loan Documents that such Loan Party fails to pay or take; and

 

(C)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.  

 

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

106

51167637.4

--------------------------------------------------------------------------------

 

 

(b)The Loan Parties, jointly and severally, shall indemnify the Administrative
Agent, each Arranger, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or a Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by such Loan Party for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation,
arbitration or proceeding relating to any of the foregoing, whether or not such
claim, litigation, investigation, arbitration or proceeding is brought by any
Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

 

(c)Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, the Swingline Lender and each Issuing Bank, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Loan Parties and without limiting the obligation of any Loan
Party to do so), ratably according to their respective Applicable Percentage in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Applicable Percentage immediately prior to such date), from
and against any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any kind whatsoever
that may at any time (whether before or after the payment of the Loans) be
imposed on, incurred by or asserted against such Agent Indemnitee in any way
relating to or arising out of the Revolving Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final decision of a court
of competent jurisdiction to have resulted from such Agent Indemnitee’s gross
negligence or willful misconduct.  The agreements in this Section shall survive
the termination of this Agreement and the Payment in Full of the Secured
Obligations.

 

107

51167637.4

--------------------------------------------------------------------------------

 

(d)To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

 

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 9.04.  Successors and Assigns .  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A)the Borrower, provided that the Borrower shall be deemed to have consented to
an assignment of all or a portion of the Revolving Loans and Revolving
Commitments unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

(B)the Administrative Agent;

 

(C)the Issuing Bank; and

 

(D)the Swingline Lender.

 

(ii)Assignments shall be subject to the following additional conditions:

 

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving

108

51167637.4

--------------------------------------------------------------------------------

 

Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $[REDACTED]; and

 

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that with respect to clause (c), such holding company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (x) has
not been established for the primary purpose of acquiring any Loans or Revolving
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$[REDACTED] and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business or (d) Loan Party or a Subsidiary or other Affiliate of a
Loan Party.

 

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any

109

51167637.4

--------------------------------------------------------------------------------

 

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Swingline Lender or the Issuing Bank, sell
participations to one or more banks or other entities (a “Participant”) other
than an Ineligible Institution in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged; (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Sections 2.17(f) and (g)
(it being understood that the documentation required under Section 2.17(f) shall
be delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be

110

51167637.4

--------------------------------------------------------------------------------

 

entitled to receive any greater payment under Sections 2.15 or 2.17 with respect
to any participation than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Commitments,
Loans, Letters of Credit or its other obligations under this Agreement or any
other Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Revolving Commitment, Loan, Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05.  Survival .  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

111

51167637.4

--------------------------------------------------------------------------------

 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.
  (a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.  

 

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, any other similar
state laws based on the Uniform Electronic Transactions Act, Parts 2 and 3 of
the Personal Information Protection and Electronic Documents Act (Canada) or the
Electronic Transaction Act (British Columbia); provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

SECTION 9.07.  Severability .  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.  Right of Setoff.   If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of any Loan Party against
any and all of the Secured Obligations owing to such Lender or such Issuing Bank
or their respective Affiliates, irrespective of whether or not such Lender,
Issuing Bank or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Loan Parties may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  The applicable Lender, the

112

51167637.4

--------------------------------------------------------------------------------

 

Issuing Bank or such Affiliate shall notify the Borrower and the Administrative
Agent of such setoff or application; provided that the failure to give such
notice shall not affect the validity of such setoff or application under this
Section. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.   

 

(a)The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

 

(b)Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

 

(c)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. federal
or New York state court sitting in New York, New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Documents, the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such state court or, to the extent
permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(d)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT
(INCLUDING ANY

113

51167637.4

--------------------------------------------------------------------------------

 

ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Headings.   Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.  Confidentiality.   Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations; (g) with the
consent of the Borrower, (h) on a confidential basis to (1) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein or (2)  the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than a Loan
Party or a Subsidiary. For the purposes of this Section, “Information” means all
information received from a Loan Party or a Subsidiary relating to the Loan
Parties or their business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Loan Parties and other than information
pertaining to this Agreement provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from a Loan Party after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent or any Lender in connection with the administration of this Agreement, the
other Loan Documents, and the Revolving Commitments.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND  THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT

114

51167637.4

--------------------------------------------------------------------------------

 

HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.  

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law .  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Federal Reserve Board)
for the repayment of the Borrowings provided for herein.  Anything contained in
this Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

SECTION 9.14.  USA PATRIOT Act.   Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.

 

SECTION 9.15.  Disclosure . Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties and their respective
Affiliates.

 

SECTION 9.16. Appointment for Perfection .  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC, Sections 24 or 24.1 of the PPSA and
Sections 23, 24, 25 and 26 of the Securities Transfer Act (British Columbia) or
any other applicable law can be perfected only by possession or control.  Should
any Lender (other than the Administrative Agent) obtain possession or control of
any such Collateral, such Lender shall notify the Administrative Agent thereof,
and, promptly upon the Administrative Agent’s request therefor shall deliver
such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

 

SECTION 9.17.  Interest Rate Limitation .  

 

(a)Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on

115

51167637.4

--------------------------------------------------------------------------------

 

such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

(b)If any provision of this Agreement would oblige the Borrower to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by applicable law or would result
in a receipt by that Lender of “interest” at a “criminal rate” (as such terms
are construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by that
Lender of “interest” at a “criminal rate”, such adjustment to be effected, to
the extent necessary (but only to the extent necessary), by reducing any fees,
commissions, costs, expenses, premiums and other amounts required to be paid to
the affected Lender which would constitute interest for purposes of section 347
of the Criminal Code (Canada).

 

SECTION 9.18.  No Fiduciary Duty, etc .  Each Loan Party acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to each Loan Party with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, any Loan Party or any
other person.  Each Loan Party agrees that it will not assert any claim against
any Credit Party based on an alleged breach of fiduciary duty by such Credit
Party in connection with this Agreement and the transactions contemplated
hereby. Additionally, each Loan Party acknowledges and agrees that no Credit
Party is advising such Loan Party as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  Each Loan Party shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Credit Parties shall have no responsibility or
liability to the Loan Parties with respect thereto.

 

Each Loan Party further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, each Loan Party and other companies with which the Loan Parties
may have commercial or other relationships.  With respect to any securities
and/or financial instruments so held by any Credit Party or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.

 

In addition, each Loan Party acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Loan Parties may
have conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from any
Loan Party or a Subsidiary by virtue of

116

51167637.4

--------------------------------------------------------------------------------

 

the transactions contemplated by the Loan Documents or its other relationships
with the Loan Parties in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies.  Each Loan Party also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

 

SECTION 9.19. Marketing Consent .  The Borrower hereby authorizes Chase and its
affiliates (collectively, the “Chase Parties”), at their respective sole
expense, but without any prior approval by the Borrower, to publish such
tombstones and give such other publicity to this Agreement as each may from time
to time determine in its sole discretion.  The foregoing authorization shall
remain in effect unless the Borrower notifies Chase in writing that such
authorization is revoked.

 

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions . Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.21.  Acknowledgement Regarding Any Supported QFCs .  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit

117

51167637.4

--------------------------------------------------------------------------------

 

Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

As used in this Section 9.21, the following terms have the meanings set forth
below:

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R.§ 47.3(b); or

(iii)(iii) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 9.22.  Judgment Currency . If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in dollars into
another currency (the “Other Currency”), to the fullest extent permitted by
applicable law, the rate of exchange used shall be that at which the
Administrative Agent could, in accordance with normal procedures, purchase
dollars with the Other Currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Secured Parties hereunder shall, notwithstanding any
judgment in such Other Currency, be discharged only to the extent that, on the
Business Day immediately following the date on which the Administrative Agent
receives any sum adjudged to be so due in the Other Currency, the Administrative
Agent may, in accordance with normal banking procedures, purchase dollars with
the Other Currency. If the dollars so purchased are less than the sum originally
due to the Secured Parties in dollars, each Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Secured
Parties against such loss, and if the dollars so purchased exceed the sum
originally due to the Secured Parties in dollars, the Secured Parties agrees to
remit to the Loan Parties such excess.

118

51167637.4

--------------------------------------------------------------------------------

 

ARTICLE X

 

Loan Guaranty

 

SECTION 10.01.  Guaranty.   Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, the Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”); provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

SECTION 10.02.  Guaranty of Payment .  This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

SECTION 10.03.  No Discharge or Diminishment of Loan Guaranty .  

 

(a)Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
Payment in Full of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.  

 

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.  

119

51167637.4

--------------------------------------------------------------------------------

 

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the Payment in Full of the Guaranteed Obligations).  

SECTION 10.04.  Defenses Waived.   To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the Payment in Full of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party, or any other Person.  Each Loan Guarantor confirms that it is
not a surety under any state law and shall not raise any such law as a defense
to its obligations hereunder.  The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of such Loan Guarantor
under this Loan Guaranty, except to the extent the Guaranteed Obligations have
been Paid in Full.  To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.

 

SECTION 10.05.  Rights of Subrogation .  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.

 

SECTION 10.06.  Reinstatement; Stay of Acceleration.   If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

120

51167637.4

--------------------------------------------------------------------------------

 

 

SECTION 10.07.  Information .  Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

SECTION 10.08.  Termination .  Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.

 

SECTION 10.09.  Taxes.   Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

 

SECTION 10.10.  Maximum Liability .  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act  or similar statute or common
law.  In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

 

SECTION 10.11.  Contribution .  

 

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment, the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

121

51167637.4

--------------------------------------------------------------------------------

 

(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the Payment in Full of the
Guaranteed Obligations and the termination of this Agreement.

SECTION 10.12.  Liability Cumulative .  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

SECTION 10.13.  Keepwell.   Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

[Signature Page Follows]

 

 

122

51167637.4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

BORROWER:

 

CRH Medical Corporation

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

GUARANTORS:

 

 

CRH Medical Corporation

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CRH Anesthesia Management, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CRH Anesthesia of Gainesville, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CRH Anesthesia of Florida, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

 

CRH Anesthesia of Cape Coral, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

CRH Anesthesia of Knoxville, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

CRH Anesthesia of Georgia, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CRH Anesthesia of Colorado, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Shreveport Sedation Associates LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CRH Anesthesia of Ohio, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

Lake Erie Sedation Associates, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

CRH GAA, PLLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

NC GAA, P.C.

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[REDACTED].

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Gastroenterology Anesthesia Associates LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Anesthesia care Associates, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

Alamo Sedation Associates, PLLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CRH GAA of Washington, PLLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Arapahoe Gastroenterology Anesthesia Associates, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Central Colorado Anesthesia Associates, LLC

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A., Toronto Branch, individually, and as Administrative
Agent, Swingline Lender and Issuing Bank

 

 

By:

 (signed)

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

The Bank of Nova Scotia, as a Lender

 

 

By:

 (signed)

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

U.S. Bank National Association, as a Lender

 

 

By:

 (signed)

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

Wells Fargo Bank National Association, as a Lender

 

 

By:

 (signed)

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

 

[REDACTED]

 

 

 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 1.01(A)

 

JV Entities

 

[REDACTED]

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 1.01(B)

 

Product

 

 

[REDACTED]

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

SCHEDULE 2.12

 

Letter of Credit Fees

 

 

[REDACTED]

 

•



 



--------------------------------------------------------------------------------

 

SCHEDULE 3.05

 

Properties, etc.

 

Real Property:

 

•

[REDACTED]

Trademarks

 

•

Canadian Application Number 1445550; Application Date July 21, 2009;
Registration Number TMA790668; Registration Date February 14, 2014; Trademark
CRH O'REGAN SYSTEM; Wares/Goods - disposable, single-use devise for hemorrhoid
removal.

 

•

US Serial Number 77795421; Application Date August 3, 2009; Registration Number
4096542; Registration Date February 7, 2012; Trademark CRH O'REGAN SYSTEM;
Wares/Goods - medical device, namely, disposable, single-use ligator for
hemorrhoid removal.

 

•

Chinese Application Number 17473734; Application Date July 21, 2015; Trademark
CRH O'REGAN SYSTEM.

Patents

 

•

US Patent or Application Number 7029438; Application Date November 20, 2002;
Expiration Date July 30, 2023; Title ANOSCOPE.

 

•

Canada Application or Patent Number 2363473; Application Date November 20, 2001;
Expiration Date November 20, 2021; Title ANOSCOPE.

 

•

US Patent or Application Number 5741273; Application Date March 8, 1996;
Expiration Date March 8, 2016; Title ELASTIC BAND LIGATION DEVICE FOR THE
TREATMENT OF HEMORRHOIDS.

 

•

Canada Application or Patent Number 2240850; Application Date March 5, 1997;
Expiration Date March 5, 2017; Title ELASTIC BAND LIGATION DEVICE FOR THE
TREATMENT OF HEMORRHOIDS.

 

•

Japan Application or Patent Number 4465179; Application Date November 20, 2003;
Expiration Date November 20, 2023; Title ELASTIC BAND LIGATION DEVICE FOR THE
TREATMENT OF HEMORRHOIDS.

 

•

US Application or Patent Number US 9,101,360 Date August 11, 2015; Title ELASTIC
BAND LIGATION DEVICE WITH INTEGRATED OBTURATOR AND METHOD FOR THE TREATMENT OF
HEMORRHOIDS.



--------------------------------------------------------------------------------

 

 

•

US Application or Patent Number US 9,622,750; Date April 18, 2017; Title ELASTIC
BAND LIGATION DEVICE WITH LOCKING MECHANISM FOR THE TREATMENT OF HEMORRHOIDS.

 

•

US Application or Patent Number 13/972,202-pending; Application Date August 21,
2013; Title ELASTIC BAND LIGATION DEVICE WITH ANTI-PINCH FEATURE FOR THE
TREATMENT OF HEMORRHOIDS.

 

•

China Application or Patent Number ZL201380079005.1;  Date September 21, 2018;
Title ELASTIC BAND LIGATION DEVICE WITH INEGRATED OBTURATOR AND METHOD FOR
TREATMENT OF HEMORRHOIDS

 

•

India Application or Patent Number 201617005517-pending;  Application Date
October 23, 2013; Title ELASTIC BAND LIGATION DEVICE WITH INEGRATED OBTURATOR
AND METHOD FOR TREATMENT OF HEMORRHOIDS

 

•

Japan Application or Patent Number 6255101;  Date December 8, 2017; Title
ELASTIC BAND LIGATION DEVICE WITH INEGRATED OBTURATOR AND METHOD FOR TREATMENT
OF HEMORRHOIDS

 

•

India Application or Patent Number 201617005518-pending;  Application Date
October 23, 2013; Title ELASTIC BAND LIGATION DEVICE WITH LOCKING MECHANISM AND
METHOD FOR TREATMENT OF HEMORRHOIDS

 

•

Japan Application or Patent Number 6255102;  Date December 8, 2017; Title
ELASTIC BAND LIGATION DEVICE WITH LOCKING MECHANISM AND METHOD FOR TREATMENT OF
HEMORRHOIDS

 

•

India Application or Patent Number 201617006045-pending; Application Date
October 23, 2013; Title ELASTIC BAND LIGATION DEVICE WITH ANTI-PINCH FEATURE FOR
THE TREATMENT OF HEMORRHOIDS.

 

•

Japan Application or Patent Number 6255103; Date December 8, 2017; Title ELASTIC
BAND LIGATION DEVICE WITH ANTI-PINCH FEATURE FOR THE TREATMENT OF HEMORRHOIDS






--------------------------------------------------------------------------------

 

Domain Names

 

•

[REDACTED]

 

 

 






--------------------------------------------------------------------------------

 

SCHEDULE 3.06

 

Disclosed Matters

None.

 

 






--------------------------------------------------------------------------------

 

SCHEDULE 3.12

 

Material Agreements

 

[REDACTED]

 

 

 






--------------------------------------------------------------------------------

 

SCHEDULE 3.14

 

Insurance

 

[REDACTED]

 

 






--------------------------------------------------------------------------------

 

SCHEDULE 3.15(a)

 

Capitalization and Subsidiaries

 

[REDACTED]

 

 

 

SCHEDULE 3.15(b)

 

Organization Chart

 

[REDACTED]

 

 

 

 

 






--------------------------------------------------------------------------------

 

SCHEDULE 3.24

 

Affiliate Transactions

 

None.

 

 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 3.25

 

Health Care Matters

 

None.

3.25(l) - Managed Entities

 

None.

 



--------------------------------------------------------------------------------

 

 

SCHEDULE 6.01

 

Existing Indebtedness

 

None.

 

 

 






--------------------------------------------------------------------------------

 

SCHEDULE 6.02

 

Existing Liens

 

None.

 

 

 






--------------------------------------------------------------------------------

 

SCHEDULE 6.04

 

Existing Investments

 

None.

 

 

 






--------------------------------------------------------------------------------

 

SCHEDULE 6.10

 

Existing Restrictions

 

None.

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

 

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

 

3.

Borrower:

 

 

 

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., Toronto Branch, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of October 22, 2019 among CRH Medical Corporation,
the other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., Toronto Branch, as Administrative Agent, and the other parties
thereto.

 






 

1 

Select as applicable.



--------------------------------------------------------------------------------

 

6.

Assigned Interest:

 

 

Facility Assigned2

Aggregate Amount of Revolving Commitment/Loans for all Lenders

Amount of Revolving Commitment/Loans Assigned

Percentage Assigned of Revolving Commitment/Loans3

 

$

$

             %

 

$

$

             %

 

$

$

             %

 

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 




 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/Loans of all Lenders thereunder.



--------------------------------------------------------------------------------

 

[Consented to and]4 Accepted:

 

JPMorgan Chase Bank, N.A., Toronto Branch, as

  Administrative Agent, Issuing Bank and Swingline Lender

 

By:

 

Name:

 

Title:

 

 

 

 

 

[Consented to:]5

 

[NAME OF RELEVANT PARTY]

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

4 

To be added only if the consent of the Administrative Agent, Issuing Bank and/or
Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

5 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

 

ANNEX 1 to

ASSIGNMENT AND ASSUMPTION

 

[__________________]6



 

 

 



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.  

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or Affiliate or any other Person obligated in respect
of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or any other Loan
Document or to charge interest at the rate set forth therein from time to time
or (v) the performance or observance by the Borrower, any Subsidiary or
Affiliate, or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section ___
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any arranger or any other Lender or their
respective Related Parties, and (v) attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, any arranger, the Assignor or any other Lender or their respective
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

 

6 

Describe Credit Agreement at option of Administrative Agent.



--------------------------------------------------------------------------------

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  

 

 

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature (as defined in the Credit
Agreement) or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Approved Electronic Platform (as defined in the
Credit Agreement) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

[FORM OF] BORROWING REQUEST

 

[COMPANY NAME/HEADER]

 

JPMorgan Chase Bank, N.A., Toronto Branch

[REDACTED]

 

Date:

 

Ladies and Gentlemen:

 

This Borrowing Request is furnished pursuant to Section 2.03 of that certain
Credit Agreement dated as of October 22, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) among CRH
Medical Corporation (the “Borrower”), the other Loan Parties, the lenders party
thereto and JPMorgan Chase Bank, N.A., Toronto Branch (“Chase”), as Agent for
the Lenders.  Unless otherwise defined herein, capitalized terms used in this
Borrowing Request have the meanings ascribed thereto in the Agreement.  The
Borrower represents that, as of this date, the conditions precedent set forth in
Section 4.02 are satisfied.

 

The Borrower hereby notifies Chase of its request for the following Borrowing:

 

 

1.

Revolving Borrowing

 

2.

Aggregate Amount of the Revolving Borrowing7:                $_________________

 

3.

Borrowing Date of the Borrowing (must be a Business Day): ____________________

 

4.

The Borrowing shall be a ___ CBFR  Borrowing or ___ Eurodollar Borrowing8

 

5.

If a Eurodollar Borrowing, the duration of Interest Period 9:

One Month __________

Three Months_________

Six Months__________

 

CRH Medical Corporation

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

7 

Must comply with Section 2.02(c) of the Agreement

8 

If no election is made, then the requested Borrowing shall be a CBFR Borrowing

9 

Shall be subject to the definition of “Interest Period.”  Cannot extend beyond
the Revolving Credit Maturity Date.  If an Interest Period is not specified,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.



--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

 

[FORM OF] INTEREST ELECTION REQUEST

 

 

[COMPANY NAME/HEADER]

 

JPMorgan Chase Bank, N.A., Toronto Branch

[REDACTED]

 

Date:

 

Ladies and Gentlemen:

 

This Interest Election Request is furnished pursuant to Section 2.08(c) of that
certain Credit Agreement dated as of October 22, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) among CRH
Medical Corporation (the “Borrower”), the other Loan Parties, the lenders party
thereto and JPMorgan Chase Bank, N.A., Toronto Branch (“Chase”), as Agent for
the Lenders.  Unless otherwise defined herein, capitalized terms used in this
Borrowing Request have the meanings ascribed thereto in the Agreement.  

 

The Borrower is hereby requesting to convert or continue certain Borrowings as
follows:

 

 

1.

Borrowing to which this Interest Election Request applies:

________________________________

 

2.

Date of conversion/continuation (must be a Business Day): __________________,
20____

 

2.

Amount of Borrowings being converted/continued:$ _______________

 

3.

Nature of conversion/continuation:

 

*

a. Conversion of CBFR Borrowings to Eurodollar Borrowings

 

*

b. Conversion of Eurodollar Borrowings to CBFR Borrowings

 

*

c. Continuation of Eurodollar Borrowings as such

 

 

4.

If Borrowings are being continued as or converted to Eurodollar Borrowings, the
duration of the new Interest Period that commences on the
conversion/continuation date10:  

One Month __________Three Months__________Six Months__________

 

 

5.

The undersigned officer of Borrower certifies that, both before and after giving
effect to the request above, no Default or Event of Default has occurred and is
continuing under the Agreement.

 

CRH Medical Corporation

 

By:

 

Name:

 

Title:

 

 

 

 




 

10 

Shall be subject to the definition of “Interest Period.” Cannot extend beyond
the Revolving Credit Maturity Date.  If an Interest Period is not specified,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.



--------------------------------------------------------------------------------

 

EXHIBIT C

 

 

COMPLIANCE CERTIFICATE

 

To:

The Lenders party to the

Credit Agreement described below

 

This Compliance Certificate (“Certificate”), for the period ended _______ __,
201_,  is furnished pursuant to that certain Credit Agreement dated as of
October 22, 2019 (as amended, modified, renewed or extended from time to time,
the “Agreement”) among CRH Medical Corporation (the “Borrower”), the other Loan
Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., Toronto
Branch, as Administrative Agent for the Lenders and as the Issuing Bank and
Swingline Lender.  Unless otherwise defined herein, capitalized terms used in
this Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

2.

I am the                        of the Borrower and I am authorized to deliver
this Certificate on behalf of the Loan Parties and their Subsidiaries;

 

3.

I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the compliance of the Loan
Parties and their Subsidiaries with the Agreement during the accounting period
covered by the attached financial statements (the “Relevant Period”);

 

4.

The attached financial statements of the Loan Parties and their Subsidiaries for
the Relevant Period: (a) have been prepared on an accounting basis (the
“Accounting Method”) consistent with the requirements of the Agreement and,
except as may have been otherwise expressly agreed to in the Agreement, in
accordance with GAAP consistently applied, and (b) to the extent that the
attached are not the Loan Parties and their Subsidiaries’ annual fiscal year end
statements, are subject to normal year-end audit adjustments and the absence of
footnotes;

 

5.

The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to the Administrative Agent in connection with the closing
of the Agreement or subsequently delivered as required in the Agreement;

 

6.

I hereby certify that, except as set forth below, no Loan Party has changed (i)
its name, (ii) its chief executive office, (iii) its principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
under the Loan Documents;

 

7.

The representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof,
except (i) to the extent that any such representation or warranty specifically
refers to an earlier date, in which case it is true and correct in all material
respects only as of such earlier date, and (ii) that any representation or
warranty which is subject to any materiality qualifier is true and correct in
all respects;



--------------------------------------------------------------------------------

 

 

8.

Schedule I attached hereto sets forth financial data and computations11
evidencing the Loan Parties’ compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and

 

9.

Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.

 

Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event or (ii) change in
the Accounting Method or the application thereof and the effect of such change
on the attached financial statements:

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
              ,        .

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

11 

Schedule I must include detailed calculation tables for all components of the
financial covenant calculations.



--------------------------------------------------------------------------------

 

Schedule I to Compliance Certificate

 

 

Compliance as of _________, ____ with

Provisions of        and          of the Agreement

 

 

[Schedule I must include detailed calculation tables for all components of the
financial covenant calculations.  Sample calculation tables are set forth
below.]

 

6.12 Financial Covenants.

 

 



--------------------------------------------------------------------------------

 

Schedule II to Compliance Certificate

 

 

Borrower’s Applicable Rate Calculation

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

JOINDER AGREEMENT

 

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [    ], is entered into
between ________________________________, a _________________ (the “New
Subsidiary”) and JPMORGAN CHASE BANK, N.A., Toronto Branch in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of October 22, 2019 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among CRH
Medical Corporation (the “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent for the Lenders. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

 

 

1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]* (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]*  *[The New Subsidiary has delivered to the Administrative Agent an
executed Obligation Guaranty.]*

 

 

2.If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

3.The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

 

1

 



--------------------------------------------------------------------------------

 

4.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

 

 

5.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument.

 

 

6.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and accepted:

 

JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

2

 

